ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_09_FR.txt. 137

OPINION DISSIDENTE DE M" VAN DEN WYNGAERT
[Texte original français ]

Immunités au regard du droit international coutumier — Non applicables à un
ministre des affaires étrangères — Principe de l'obligation de rendre compte. à
l'échelle internationale, de crimes de guerre et de crimes contre l'humanité
— Rôle de la société civile dans la formation de l’opinio juris - Impunité
— Compétence extraterritoriale dans le cas de crimes de guerre et de crimes
contre l'humanité — Compétence universelle à l'égard de tels crimes — Applica-
tion du critère du Lotus à de tels crimes — Compétence normative — Statut de

Rome de la Cour pénale internationale — Principe de la complémentarité
— Fait internationalement illicite — Compétence d'exécution — Mandats
d'arrêt (internationaux) — Remèdes susceptibles d'être recherchés devant la

Cour internationale de Justice Abus d'immunités et boîte de Pandore.

 

TABLE DES MATIÈRES

Paragraphes
I. REMARQUES PRÉLIMINAIRES 1-7
IT. LA QUESTION DES IMMUNITES 8-39

I. Il n’existe aucune règle de droit international coutumier confé-

rant l’immunité aux ministres des affaires étrangères en exer-
cice 11-23

2. Les ministres des affaires étrangères en exercice ne bénéficient

d'aucune immunité de juridiction vis-à-vis des autres Etats

lorsqu'ils sont accusés de crimes de guerre et de crimes contre
l'humanité 24-38

a) La distinction entre l’immunité en tant qu’exception de

procédure et l’immunité en tant que défense au fond n'est

pas pertinente en l'espèce 29-33
b) La proposition de la Cour selon laquelle Pimmunité ne
conduirait pas nécessairement à l'impunité est erronée 34-38
3. Conclusion 39
Ili. LA COMPETENCE UNIVERSELLE 40-67

1. La compétence universelle pour les crimes de guerre et crimes
contre l’humanité est compatible avec le critère du Lotus 48-62

a) Le droit international n’interdit pas aux Etats d’exercer

une compétence universelle à l’égard des crimes de guerre

et des crimes contre l'humanité 52-58
b) Le droit international permet aux Etats d'exercer une com-

pétence universelle à l'égard des crimes de guerre et des

crimes contre l'humanité 59-62

138
138

3.

MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

. La compétence universelle n’est pas contraire au principe de

complémentarité tel qu'énoncé par le statut de Rome portant
création de la Cour pénale internationale
Conclusion

IV. EXxISTENCE D'UN FAIT INTERNATIONALEMENT ILLICITE

1.
2.

3.

L'émission en Belgique du mandat d’arrêt litigieux n’était pas
contraire au droit international

La diffusion internationale du mandat d’arrêt litigieux n’était
pas contraire au droit international

Conclusion

V. LES REMEDES

VI. REMARQUES FINALES

139

63-66
67

68-80

72-75

76-79
80

81-84
85-87
139 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)
I. REMARQUES PRELIMINAIRES

1. J'ai voté contre les paragraphes 2 et 3 du dispositif de cet arrêt. Le
droit international coutumier ne confére aucune immunité aux ministres
des affaires étrangères en exercice soupçonnés de crimes de guerre et de
crimes contre l'humanité. Aucun élément n’étaye V’affirmation selon
laquelle un Etat serait tenu, en vertu du droit international coutumier,
d'accorder l’immunité pénale à un ministre des affaires étrangères en
exercice. En émettant et en diffusant le mandat d'arrêt, la Belgique a
peut-être manqué aux règles de la courtoisie internationale, mais n’a pas
pour autant violé une obligation juridique internationale (par. 78, al. 2,
de l'arrêt).

Le mandat décerné pour crimes de guerre et crimes contre l'humanité
ne saurait à l'évidence contrevenir aujourd'hui aux règles relatives
à l’immunité: M. Yerodia a cessé d'exercer les fonctions de ministre
des affaires étrangères et n'est plus qu’un simple citoyen. Aussi la
Cour a-t-elle tort de conclure, dans la dernière partie de son dispositif,
que la Belgique doit mettre à néant le mandat d’arrét et en informer les
autorités auprès desquelles ce mandat a été diffusé (par. 78, al. 3, de
l'arrêt).

Je développerai ci-après les motifs de mon dissentiment, mais je sou-
haiterais auparavant formuler certaines remarques d’ordre général.

2. L'affaire portait sur le mandat d’arrét décerné a l'encontre de
M. Yerodia pour des actes qu'il aurait commis en 1998, alors qu'il n'était
pas encore ministre. I] s'agirait notamment de divers discours incitant à
la haine raciale et de propos particulièrement virulents qui, faisant réfé-
rence à des opérations de ratissage, à des chasses à l’homme et à des
scènes de lynchage, auraient eu pour effet d'inciter la population à
s'en prendre aux résidents tutsi de Kinshasa. Plusieurs victimes réfugiées
en Belgique ayant porté plainte, une instruction a été ouverte en 1998, à la
suite de laquelle un mandat a été délivré en avril 2000 à l'encontre de
M. Yerodia, devenu entre-temps ministre des affaires étrangères de la
République démocratique du Congo. Ce mandat n’a pas été exécuté
durant la visite officielle de M. Yerodia en Belgique, en juin 2000, et la
Belgique, si elle a diffusé le mandat à l’échelle internationale par linter-
médiaire d’une notice verte d'Interpol, n'a pas non plus requis l’extradi-
tion de M. Yerodia tant qu'il était en fonction. Ce n’est qu'en 2001 qu'a
été demandée la diffusion d’une notice rouge d’Interpol, après que
M. Yerodia eut cessé d’être ministre.

3. La Belgique dispose à l'heure actuelle d’une législation très étendue
permettant aux victimes de prétendus crimes de guerre ou crimes contre
l'humanité d'engager des poursuites pénales devant ses tribunaux, atti-
tude qui suscite des réactions négatives dans certains milieux, tandis que
d’autres s’en félicitent. Le comportement de la Belgique, qui s'exprime au
travers de ses organes législatifs, judiciaires et exécutifs, pèche peut-être
par manque de courtoisie internationale. Quand bien même cela serait, il
ne s'ensuit pas que la Belgique ait nécessairement enfreint le droit inter-

140
140 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

national (coutumier ou conventionnel). D'un point de vue politique, il
serait peut-être sage de modifier la législation belge, comme il a été sug-
géré de divers côtés!. D'un point de vue judiciaire, il serait peut-être de
bon aloi de l’appliquer de manière plus restrictive, ce que feront peut-être
les tribunaux belges dans certaines affaires dont ils sont actuellement sai-
sis*. Mais ces considérations ne signifient pas que, appliquant cette loi a
M. Yerodia, la Belgique ait agi au mépris du droit mternational. Rien ne
prouve, à mon sens, l'existence d’une telle norme, et ce, pas plus en droit
conventionnel qu’en droit coutumier, pour les raisons que j’exposerai ci-
après*.

4. L'arrêt est moins long que prévu parce que la Cour, que les Parties
ont invitée à circonscrire le différend, ne s’est pas prononcée sur la ques-
tion de la compétence (universelle), mais uniquement sur celle de l’immu-
nité de juridiction — bien que, en toute logique, la question de la com-
pétence eût dû être tranchée avant celle de limmunité*. L’arrét se
caractérise également par la concision de sa motivation et de l'analyse
faite des arguments des Parties. Certains de ces arguments n’y sont pas
abordés, d’autres le sont seulement de manière très succincte — à tout le
moins en regard de décisions rendues récemment par des juridictions
nationales> et internationales® sur des questions comparables à celles
soulevées en l’espèce.

5. Cette affaire était appelée à faire jurisprudence; elle constituait sans
doute la première occasion pour la Cour internationale de Justice de se

' Le ministre des affaires étrangères, le ministre de la justice et le président de la com-
mission des affaires étrangéres de la Chambre des représentants se sont publiquement
exprimés en faveur d’une modification de la loi belge de 1993/1999. Saisi par le gou-
vernement de cette question, le Parlement a soumis en décembre 2001 une proposition de
loi (proposition de loi modifiant, sur le plan de la procédure, la loi du 16 juin 1993 relative
à la répression des violations graves de droit international humanitaire, doc. parl.
Chambre 2001-2002, n° 1568/001, disponible sur Internet à la page http ://Awww.lachambre.
be/documents_parlementaires.html).

? A. Winants, Le ministère public et le droit pénal international. Discours prononcé
à l'occasion de l'audience solennelle de rentrée de la Cour d'appel de Bruxelles du 3 sep-
tembre 2001, p. 45.

* Voir ci-après, par. [1 et suiv.

+ Voir ci-après, par. 41.

$ Citons, parmi les plus connues, les affaires Pinochet en Espagne et au Royaume-Uni
(Audiencia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confirmando la
jurisdiccién de España para conocer de los crimenes de genocidio y terrorismo cometidos
durante la dictadura chilena, 5 novembre 1998, http ://www.derechos.org/nizkor/chile/
juicio/audi.html: R. v. Bow Street Metropolitan Stipendiary Magistrate and Others,
ex parte Pinochet Ugarte, 24 mars 1999, [1999] Al ER, vol. 2, HL, p. 97), Kadhafi en
France (Cour de cassation française, 13 mars 2001, http ://courdecassation.fr/agenda/
arrets/arrets/00-87215.htm) et Bouterse aux Pays-Bas (Hof Amsterdam, No. R 97/163/12 Sv,
et R 97/176/12 Sv, 20 novembre 2000; Hoge Raad, Strafkamer, Zaaknr. 00749/01 CW 2323,
18 septembre 2001, http ://www.rechtspraak.nl).

6 Cour européenne des droits de l'homme, Al-Adsani c. Royaume-Uni, 21 novembre
2001 (http ://www.echr.coe.int).

141
141 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

prononcer sur un certain nombre de questions qui n'avaient pas été exa-
minées depuis le célèbre arrêt rendu par sa devancière dans l'affaire du
Lotus en 1927’.

D'un point de vue technique, le différend portait ici sur un mandat
d’arrêt décerné à l'encontre d’un ministre des affaires étrangères en exer-
cice — mandat qui faisait toutefois état de crimes de guerre et de crimes
contre l’humanité, ce que la Cour n’a pas même pris soin de préciser dans
le dispositif. D’un point de vue plus théorique, il s'agissait de savoir
jusqu'où les Etats peuvent ou doivent aller lorsqu'ils appliquent le
droit international pénal moderne. Il s'agissait de déterminer ce que
le droit international impose aux Etats de faire, ou ce qu'il les autorise
à faire, en leur qualité d’«agents» de la communauté internationale,
lorsqu'ils sont saisis de plaintes par les victimes de tels crimes, dès lors
que les juridictions pénales internationales ne sont pas en mesure de
juger fous les crimes de droit international. I] s'agissait de faire la part
entre deux intéréts divergents du point de vue du droit international
(pénal) moderne, à savoir la nécessité de faire respecter l'obligation inter-
nationale de rendre compte d’infractions telles que les actes de torture,
les actes de terrorisme, les crimes de guerre et les crimes contre l'humanité,
et le principe de l'égalité souveraine des Etats, qui suppose un
système d’immunités.

6. La Cour n'a pas examiné l'affaire dans cette perspective, privilé-
giant au contraire la question très restrictive des immunités des ministres
des affaires étrangères en exercice. Ce faisant, la Cour internationale de
Justice a manqué une excellente occasion de contribuer au développe-
ment du droit international pénal moderne.

Pourtant, le droit international pénal est en passe de devenir une
branche très importante du droit international — évolution qui
trouve son expression dans diverses conventions, dans la jurisprudence
de tribunaux nationaux, de juridictions pénales internationales et de juri-
dictions internationales garantes des droits de l’homme, ainsi que dans
la doctrine juridique et dans les activités de la société civile. Les auteurs
sont nombreux à avoir traité de concepts tels que la compétence uni-
verselle, l’immunité de juridiction et l'obligation internationale de rendre
compte de crimes de guerre et de crimes contre l’humanitéf. Il est sur-
prenant que la Cour internationale de Justice n’emploie pas le terme
de droit international pénal, et ne prenne pas acte des travaux de ces
auteurs.

7. Bien que, en toute logique, la question de la compétence soit la
première à se présenter à l'esprit”, je suivrai le raisonnement qui sous-
tend l’arrêt et commencerai par traiter la question des immunités.

7 CPST. affaire du Lotus, 7 septembre 1927, CP. Recueil série A n° 10.
8 Voir ci-après, la note 98.
° Voir ci-après, par. 41.

142
142 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)
Il. LA QUESTION DES IMMUNITES

8. La Cour commence par relever que, dans la mesure où aucun texte
général ne définit les immunités des ministres des affaires étrangères, c’est
sur la base du droit international coutumier qu’elle doit trancher les ques-
tions y afférentes soulevées en l’espèce (par. 52, dernier alinéa, de Parrét).
Elle ajoute immédiatement après que, «[e]n droit international coutumier,
les immunités reconnues au ministre des affaires étrangères ne lui sont
pas accordées pour son avantage personnel, mais pour lui permettre de
s'acquitter librement de ses fonctions pour le compte de l'Etat qu'il repré-
sente» (par. 53 de l'arrêt). La Cour compare ensuite les fonctions des mi-
nistres des affaires étrangères à celles, d’une part, des ambassadeurs et
autres agents diplomatiques, et, d’autre part, des chefs d'Etat et de gou-
vernement; elle

«en conclut que les fonctions d’un ministre des affaires étrangères
sont telles que, pour toute la durée de sa charge, il bénéficie d’une
immunité de juridiction pénale et d’une inviolabilité totales à l’étran-
ger. Cette immunité et cette inviolabilité protègent l'intéressé contre
tout acte d'autorité de la part d’un autre Etat qui ferait obstacle à
l'exercice de ses fonctions.» (Par. 54 de l’arrêt.)

9. Par ailleurs, la Cour affirme que, ayant examiné la pratique des Etats
au regard des crimes de guerre et des crimes contre l'humanité (par. 58 de
l'arrêt),

«[ellle n’est pas parvenue à déduire de cette pratique l'existence,
en droit international coutumier, d’une exception quelconque à la
règle consacrant l'immunité de juridiction pénale et Pinviolabilité des
ministres des affaires étrangères en exercice, lorsqu'ils sont soupçon-
nés d’avoir commis des crimes de guerre ou des crimes contre
l'humanité».

10. Je suis en désaccord avec le raisonnement de la Cour, qui peut être
résumé de la manière suivante: a) il existe une règle de droit international
coutumier accordant aux ministres des affaires étrangères en exercice une
immunité «totale» (par. 54 de Parrét), et 6) il n'existe pas, en droit inter-
national coutumier, d’exception a cette régle dans le cas de crimes de
guerre et de crimes contre l'humanité (par. 58 de l’arrêt). Ces deux affir-
mations sont erronées.

En premier lieu, il n’existe aucune régle de droit international coutu-
mier mettant les ministres en exercice à l'abri de poursuites pénales. La
courtoisie internationale et la sagesse politique commandent peut-être
une certaine modération, mais le droit international positif ne fait nulle-
ment obligation aux Etats de s'abstenir d’exercer leur compétence à
l'égard de ministres des affaires étrangères en exercice soupçonnés de
crimes de guerre et de crimes contre l’humanité.

143
143 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

En second lieu, le droit international n’interdit pas aux Etats d’enqué-
ter sur des allégations de crimes de guerre et de crimes contre l'humanité,
même si l’auteur présumé de ces faits occupe un poste officiel dans un
Etat tiers: au contraire, il les y encourage.

Il s’ensuit que la Belgique n’a violé aucune obligation de droit interna-
tional en émettant et en diffusant à l'échelle internationale le mandat
d’arrêt décerné à l'encontre de M. Yerodia. Je m’expliquerai sur ce point
dans les deux paragraphes suivants.

1. Il n'existe aucune règle de droit international coutumier conférant
l'immunité aux ministres des affaires étrangères en exercice

11. Je ne puis souscrire à l’idée que le droit international coutumier
reconnaît aux ministres des affaires étrangères en exercice des immunités,
pour la simple raison que rien ne vient étayer cette thèse. Avant de
parvenir à cette conclusion, la Cour aurait dû s'assurer de l'existence
d’une règle de droit international coutumier en ce sens. II ne suffit pas
de comparer les logiques mises en œuvre pour justifier que les diplo-
mates, les chefs d'Etat ou les ministres des affaires étrangères
soient à l'abri de poursuites pour conclure à l'existence, en droit inter-
national coutumier, d'une règle garantissant une protection aux ministres
des affaires étrangères: c'est une chose que d'identifier dans une règle
protectrice une raison d'être commune à ses divers bénéficiaires,
c'en est une autre que d'ériger celle-ci au rang de règle de droit
international coutumier. La Cour aurait dû, dans un premier temps,
chercher à savoir si les conditions qui président à la formation d’une
règle de droit international coutumier étaient réunies dans le cas des
ministres des affaires étrangères en exercice. En une décision dont la
brièveté a de quoi surprendre, la Cour conclut d'emblée à l'existence
d’une telle règle. Une démarche plus rigoureuse aurait été éminemment
souhaitable.

12. A se contenter d’un raisonnement succinct, la Cour méconnait sa
propre jurisprudence en matière de formation du droit international cou-
tumier. Pour exister, une règle de droit international coutumier doit être
reflétée dans la pratique des Etats (usus) et Popinio juris.

Dans un des plus célèbres précédents relatifs à la formation du droit
international coutumier, les affaires du Plateau continental de la mer du
Nord, la Cour a indiqué:

«Non seulement les actes considérés doivent représenter une pra-
tique constante, mais en outre ils doivent témoigner, par leur nature
ou la maniére dont ils sont accomplis, de la conviction que cette pra-
tique est rendue obligatoire par l’existence d’une règle de droit. La
nécessité de pareille conviction, c’est-à-dire l'existence d’un élément
subjectif, est implicite dans la notion même d’opinio juris sive neces-
sitatis. Les Etats intéressés doivent donc avoir le sentiment de se

144
144 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

conformer à ce qui équivaut à une obligation juridique. Ni la fré-
quence ni même le caractère habituel des actes ne suffisent. Il existe
nombre d’actes internationaux, dans le domaine du protocole
par exemple, qui sont accomplis presque invariablement mais sont
motivés par de simples considérations de courtoisie, d’opportu-
nité ou de tradition et non par le sentiment d’une obligation juri-
dique. » 0

Dans l'affaire Nicaragua c. Etats-Unis d'Amérique, la Cour a statué:

«La Cour, à laquelle l’article 38 du Statut prescrit entre autres
d'appliquer la coutume internationale «comme preuve d'une pra-
tique générale acceptée comme étant le droit», ne peut ignorer le rôle
essentiel d’une pratique générale... La Cour doit s'assurer que l’exis-
tence de la règle dans l’opinio juris des Etats est confirmée par la pra-
tique.» !!

13. En l'espèce, il n'existe aucune pratique bien établie (usus) quant à
l'immunité «totale» supposée des ministres des affaires étrangères à laquelle
la Cour internationale de Justice fait référence au paragraphe 54 de l'arrêt.
Il existe peut-être une pratique des Etats, quoique limitée, relative aux
immunités des chefs d'Etat en exercice'? ou des anciens chefs d'Etat !*
devant des tribunaux nationaux, mais il n’en est aucune en ce qui concerne
les ministres des affaires étrangères en exercice. Bien au contraire, très rares
sont les cas de ministres des affaires étrangères ayant bénéficié de l’immu-
nité de juridiction à l'étranger !*. Cela peut paraître étonnant. La question
qui se pose, toutefois, est de savoir ce qu'il convient d’inférer de cette «pra-
tique négative». Est-elle l'expression d’une opino juris selon laquelle le droit

10 Plateau continental de la mer du Nord, arrêt, C.J. Recueil 1969, p. 44. par. 77.

Il Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
ce. Etats-Unis d'Amérique), fond, arrêt, CLS. Recueil 1986, p. 97-98, par. 184.

© Voir par exemple Cour de cassation française, 13 mars 2001 { Kadhafi).

3 Voir par exemple R. v. Bow Street Metropolitan Stipendiary Magistrate and Others,
ex parte Pinochet Ugarte, 25 novembre 1998, [1998] All ER, vol. 4, p. 897.

14 Un seul cas a été porté à l'attention de la Cour: Chong Boon Kim v. Kim Yong Shik
and David Kim, Circuit Court (First Circuit, State of Hawaii). 9 septembre 1963,
AJIL. 1964, vol. 58, p. 186-187. Il s'agissait d'un ministre des affaires étrangères poursuivi
alors qu'il se trouvait aux Etats-Unis en visite officielle (voir par. 1 de la Suggestion of
Interest présentée au nom des Etats-Unis, fbid.). L'immunité a également été reconnue,
non à un ministre mais a un prince, dans l'affaire Kilroy v. Windsor (Prince Charles,
Prince of Wales), US District Court for the ND of Ohio, 7 décembre 1978. Jnternational
Law Reports, 1990, vol. 81. p. 605-607. Dans cette affaire. le juge a constaté:

«L Attorney-General ... a établi que le prince de Galles bénéficie en l'espèce de
l'immunité de juridiction. et a présenté à la Cour une « suggestion of immunity»... [L]a
doctrine, dans la mesure où elle se fonde sur des considérations de politique étrangère
et le souhait de l'exécutif de maintenir des relations amicales avec les Etats étrangers,
s'applique d'autant plus résolument dans le cas des personnes représentant une
nation étrangère en visite officielle.» (Les italiques sont de moi.) {Traduction du

Greffe. ]
145
145 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

international interdirait l'exercice de poursuites pénales et ferait, en consé-
quence, obligation a la Belgique de s'abstenir d'engager de telles pour-
suites à l'encontre d’un ministre des affaires étrangères en exercice”?

Une «pratique négative» des Etats. consistant pour ceux-ci à s'abstenir
d'engager des poursuites pénales, ne saurait, en tant que telle, être consi-
dérée comme la manifestation d’une opinio juris. Cette abstention
peut obéir à bien d’autres motivations, relevant, par exemple, de la cour-
toisie, de considérations politiques, de préoccupations d’ordre pratique
ou de l’absence d'une compétence pénale extraterritoriale'*. Elle ne
pourrait être à l’origine d’une règle de droit international coutumier
que si elle procédait d’une décision consciente de la part des Etats concer-
nés. L'arrêt rendu en 1927 dans l'affaire du Lotus constitue à cet égard
un important précédent: le Gouvernement français avait excipé d'une
règle de droit international coutumier ne permettant pas à la Turquie de
poursuivre les délits commis par des étrangers à l'étranger °. La Cour
permanente de Justice internationale rejeta cet argument, estimant
que:

«Même si la rareté des décisions judiciaires que l’on peut trouver
dans les recueils de jurisprudence était une preuve suffisante du fait
invoqué par l'agent du Gouvernement français. il en résulterait sim-
plement que les Etats se sont souvent abstenus, en fait, d'exercer des
poursuites pénales, et non qu'ils se reconnaissent obligés de ce faire;
or, c'est seulement si l’abstention était motivée par la conscience
d’un devoir de s'abstenir que l’on pourrait parler de coutume inter-
nationale. » !?

'S Dans certains pays, dont les Etats-Unis, les victimes de violations extraterritoriales
des droits de l’homme peuvent intenter des actions civiles devant les tribunaux. Voir par
exemple l’affaire Karadzi¢é (Kadié v. Karadzié, 70 F. 3d 232 (2d Cir. 1995)). Nombreux
sont les exemples de procédures civiles engagées à l'encontre de chefs d’Etat —- en exercice
ou ayant cessé de l'être ~, souvent pour des infractions pénales. Citons, parmi les exem-
ples marquants, les affaires Aristeguieta (Jimenez v. Aristeguieta, ILR, 1962, p. 353),
Aristide (Lafontant v. Aristide, 844 F. Supp. 128 (EDNY, 1994), mentionnée dans AJIL.
1994, vol. 88, p. 528-532), Marcos (Estate of Silme G. Domingo v. Ferdinand Marcos.
n° C82-1055V, AJIL, 1983, vol. 77, p. 305, Republic of the Philippines v. Marcos and
Others (1986), ILR.. vol. 81, p. 581, et Republic of the Philippines v. Marcos and Others
(1987. 1988). ZLR, vol. 81. p. 609 et 642) et Duvalier (Jean-Juste v. Duvalier, n° 86-0459 Civ
(US District Court, SD Fla.), AJ/L, 1988, vol. 82. p. 596), toutes évoquées et commentées
par Watts (A. Watts, « The Legal Position in International Law of Heads of States, Heads
of Governments and Foreign Ministers», Recueil des cours de l'Académie de droit interna-
tional de La Haye. 1994, vol. 247, p. 54 et suiv.). Voir aussi la loi américaine de 1996
intitulée Antiterrorism and Effective Death Penalty Act. portant modification de la Foreign
Sovereign Immunities Act (FSIA), qui formule une nouvelle exception à l'immunité des
Etats dans le cas d'actions civiles intentées pour actes de torture. Voir J. F. Murphy,
«Civil Liability for the Commission of International Crimes as an Alternative to Criminal
Prosecution», Harvard Human Rights Journal, 1999, vol. 12, p. 1-56.

16 Voir également ci-après, par. 48.

17 Voir l'arrêt rendu dans l'affaire du Lotus (note 7, ci-dessus}, p. 28. Pour un commen-
taire, voir I. C. McGibbon, «Customary International Law and Acquiescence», BYBIL,
1957, p. 129.

146
146 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

14. La décision de la Cour internationale de Justice procéde, en
l'espèce, d’une simple analogie avec les immunités reconnues aux agents
diplomatiques et aux chefs d’Etat. Toutefois, comme l’a observé
sir Arthur Watts, au sujet de la situation des chefs d'Etat, des chefs de
gouvernement et des ministres des affaires étrangères au regard du droit
international, dans les cours qu'il a donnés à l Académie de droit inter-
national, «l’analogie ne constitue pas toujours une base sur laquelle fon-
der des règles de droit»'® M. Joe Verhoeven, dans le rapport sur cette
même question pour l’Institut de droit international, relève également
que les tribunaux et les commentateurs, s’ils comparent les différentes
catégories, se gardent généralement de formuler «une analogie pure et
simple» !°.

15. Il existe des différences fondamentales entre les situations respec-
tives des agents diplomatiques, des chefs d'Etat et des ministres des af-
faires étrangères. Celle des agents diplomatiques est comparable, mais
non identique, à celle des ministres des affaires étrangères. Aux termes de
la convention de Vienne de 1961 sur les relations diplomatiques”, les agents
diplomatiques jouissent de l’immunité de juridiction dans l'Etat accrédi-
taire. Toutefois, alors que les diplomates résident et exercent leurs fonc-
tions sur le territoire de l'Etat accréditaire, les ministres résident généra-
lement dans l'Etat où ils exercent leurs fonctions. Les Etats concernés
peuvent décider d’accréditer ou non des diplomates étrangers et il leur est
toujours loisible de les déclarer persona non grata. Ils ont de ce fait leur
«mot à dire» à l'égard des personnes auxquelles ils reconnaissent la qua-
lité de représentant d’un autre Etat?!, faculté qu'ils n’ont pas à l'égard
des ministres d’un gouvernement, lesquels sont désignés par celui-ci dans
le cadre de ses prérogatives souveraines.

16. On pourrait de même voir une analogie entre les chefs d'Etat, qui
jouissent certainement de l’immunité en vertu du droit international cou-
tumier??, et les ministres des affaires étrangères, mais on ne saurait les
assimiler pour la seule raison que leurs fonctions offrent matière à com-
paraison. Tous deux représentent l'Etat, mais les ministres des affaires

18 A. Watts, «The Legal Position in International Law of Heads of States, Heads of
Governments and Foreign Ministers», Recueil des cours de l'Académie de droit interna-
tional de La Haye, 1994, vol. 247, p. 40. {Traduction du Greffe. ]

1 J. Verhoeven, L'immunité de juridiction et d'exécution des chefs d'Etat et anciens
chefs d'Etat, rapport à la 13° commission de l’Institut de droit international, p. 46,
par. 18.

2 Convention sur les relations diplomatiques. Vienne, 18 avril 1961, Nations Unies,
Recueil des traités, vol. 500, p. 95.

21 Voir par exemple les hésitations du Danemark concernant l'accréditation d’un nou-
vel ambassadeur d'Israël après le changement de gouvernement intervenu dans ce pays:
The Copenhagen Post, 29 juillet 2001, The Copenhagen Post, 31 juillet 2001, The Copen-
hagen Post, 24 août 2001, et « Prosecution of New Ambassador?», The Copenhagen Post,
7 novembre 2001 (tous disponibles sur Internet: http ://cphpost.periskop.dk).

22 Cette immunité n'est toutefois pas absolue dans le cas d’actions civiles et adminis-
tratives. Voir A. Watts, op. cit., p. 36 et 54. Voir aussi ci-dessus, la note 15.

147
147 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

étrangères ne «personnifient» pas l'Etat de la même façon que les chefs
d'Etat, qui en sont l’alter ego. La pratique relative aux immunités des
chefs d’Etat? (en exercice ou ayant cessé de l’étre) ne s'applique pas telle
quelle aux ministres des affaires étrangères. Il n’existe aucune pratique
des Etats révélatrice d’une opinio juris sur ce point.

17. La Commission du droit international, qui a vocation normative et
œuvre au développement progressif du droit international, est parvenue à
codifier la coutume internationale à l'égard des agents diplomatiques et
consulaires, mais non des chefs d'Etat ou des ministres des affaires
étrangères. Il convient de souligner que le rapporteur spécial de la Com-
mission du droit international sur les immunités juridictionnelles des
Etats et de leurs biens a estimé, dans son rapport de 1989, que les privi-
lèges et immunités dont bénéficient les ministres des affaires étrangères
sont octroyés au titre de la courtoisie plutôt que de règles de droit
international établies”. De l’avis de sir Arthur Watts, cela pourrait
expliquer que des doutes quant à la portée des immunités juridiction-
nelles accordées en droit international aux chefs de gouvernement et
aux ministres des affaires étrangères subsistent dans la version finale du
projet d'articles de 1991 de la Commission du droit international sur les
immunités juridictionnelles des Etats et de leurs biens?f, qui fait mention
des chefs d’Etat, mais non des ministres des affaires étrangères
(art. 3, par. 2).

Pour ce qui a trait au droit pénal au regard des crimes les plus graves
en droit international, tels que les crimes de guerre et les crimes contre
l'humanité, la Commission du droit international adopte manifestement
à l'égard des immunités une perspective restrictive, comme en témoigne
l’article 7 du Projet de code des crimes contre la paix et la sécurité de
l'humanité de 1996. Les articles de ce projet ne concernent pas seulement
les juridictions pénales internationales, mais aussi les Etats qui établissent
leur compétence pour connaître de ces crimes (art. 8 du projet de code)
ou, dans une optique de coopération, extradent ou poursuivent les auteurs
présumés de crimes de droit international (art. 9 du projet de code). Je
reviendrai sur ce point lorsque je traiterai la question des immunités
accordées aux ministres des affaires étrangères inculpés de crimes de
guerre et de crimes contre l’humanité’.

18. Le seul texte de droit international conventionnel qui puisse nous
permettre de trancher la question de la protection reconnue aux ministres

4 Voir ci-dessus, les notes 12 et 13.

% Convention sur les relations diplomatiques, Vienne, 18 avril 1961. Nations Unies,
Recueil des traités, vol. 500, p. 95, et convention sur les relations consulaires, Vienne,
24 avril 1963, Nations Unies. Recueil des traités, vol. 596, p. 262.

25 Annuaire de la Commission du droit international, 1989, vol. Il (2), If partie,
par. 446.

6 A. Watts. op. cit. p. 107.

27 Voir ci-après, par. 24 et suiv., en particulier par. 32.

148
148 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

des affaires étrangères est la convention de 1969 sur les missions spé-
ciales*®, dont l'article 21 opère une nette distinction entre les chefs
d'Etat (par. 1) et les ministres des affaires étrangères (par. 2):

«1. Le chef de l'Etat d’envoi, quand il se trouve à la tête d’une
mission spéciale, jouit, dans l'Etat de réception ou dans un Etat tiers,
des facilités, privilèges et immunités reconnus par le droit internatio-
nal aux chefs d'Etat en visite officielle...

2. Le chef du gouvernement, le ministre des affaires étrangères et
les autres personnalités de rang élevé, quand ils prennent part a une
mission spéciale de l’Etat d’envoi, jouissent, dans l’Etat de réception
ou dans un Etat tiers, en plus de ce qui est accordé par la présente
convention, des facilités, privilèges et immunités reconnus par le
droit international.»

La doctrine juridique est divisée sur la question de savoir dans quelle
mesure cet instrument peut être considéré comme codifiant le droit inter-
national coutumier?. La convention, qui n’a pas été ratifiée par les
Parties au différend, si elle fait mention de «facilités, privilèges et immu-
nités» reconnus aux ministres des affaires étrangères, les circonscrit néan-
moins au cadre des visites officielles («quand ces ministres prennent part
à une mission spéciale de Etat d'envoi»). L'idée qu’un ministre des
affaires étrangères devrait se voir accorder les mêmes privilèges et immu-
nités qu’un chef de l'Etat est certainement empreinte de sagesse politique,
mais un tel principe peut aussi bien relever de la courtoisie, et n’établit
pas pour autant l’existence d’une règle de droit international coutumier
en ce sens. Une telle règle ne saurait, en tout état de cause, être inférée du
texte de la convention sur les missions spéciales. Quand bien même la
convention s’appliquerait au différend opposant la République démocra-
tique du Congo à la Belgique, sa seule répercussion serait qu’un mandat
d'arrêt ne peut être exécuté à l’encontre d’un ministre des affaires étran-
gères en exercice lorsqu'il prend part à une visite officielle (immunité
d'exécution).

19. La convention de 1973 sur la prévention et la répression des infrac-
tions contre les personnes jouissant d’une protection internationale?! fait
elle aussi mention des ministres des affaires étrangères. Aux termes de

28 Convention de l'Organisation des Nations Unies sur les missions spéciales, New York,
16 décembre 1969, annexe à la résolution 2530 (XXIV) du 8 décembre 1969 de l'Assemblée
générale de l'Organisation des Nations Unies.

# J, Salmon observe que la ratification de la convention par un nombre restreint
d’Etats peut s'expliquer par le fait que cet instrument n’établit aucune hiérarchie entre les
missions spéciales, puisqu'elle accorde aux membres de commissions administratives
prenant part à des négociations sur des questions techniques les mêmes privilèges et
immunités qu'aux chefs d'État en visite officielle. Voir J. Salmon, Manuel de droit diplo-
matique, 1994, p. 546.

# Voir aussi ci-après, par. 75 (inviolabilité).

3! Convention de 1973 sur la prévention et la répression des infractions contre les per-
sonnes jouissant d’une protection internationale, New York, 14 décembre 1973, Nations
Unies, Recueil des traités, vol. 78, p. 277.

149
149 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

cette convention, les chefs d’Etat, les chefs de gouvernement, les ministres
des affaires étrangères et les autres représentants de l'Etat sont définis
comme des «personnes jouissant d’une protection internationale»; cette
définition laisse entendre, semble-t-il, que ces différents statuts sont assi-
milables (art. 1). Cette assimilation n’est toutefois pas pertinente en
l'espèce. La convention de 1973 ne porte pas sur les immunités pénales
dans un autre Etat, mais sur la protection de certains dignitaires étran-
gers lorsque ceux-ci sont victimes d'actes terroristes tels que le meurtre,
l'enlèvement ou toute autre atteinte à leur personne ou à leur liberté
(art. 2). Elle ne traite pas des protections procédurales reconnues à ces
personnes lorsqu'elles sont elles-mêmes les auteurs présumés de crimes de
guerre et de crimes contre l'humanité.

20. Peu d'éléments dans la doctrine juridique viennent corroborer
l’analogie entre les ministres des affaires étrangères et les chefs d'Etat
postulée par la Cour internationale de Justice. Oppenheim et Lauterpacht
écrivent: «les membres d’un gouvernement n’occupent pas la situation
exceptionnelle des chefs d’Etat..»?, un point de vue que partagent
A. Cavaglieri??, P. Cahier *, J. Salmon *, B. S. Murty * et J. S. de Erice
y O’Shea?’.

Sir Arthur Watts est catégorique à cet égard, lorsqu'il observe: « Ainsi
le principe donne à penser qu’un chef de gouvernement ou qu’un ministre
des affaires étrangères qui se rend dans un autre Etat à titre officiel jouit
d’une immunité de juridiction pour toute la durée de son séjour dans ledit
Etat. »%8 Au sujet des «déplacements privés», sir Arthur ajoute:

«Il se peut fort bien qu'un chef d'Etat, lorsqu'il se rend à titre
privé dans un autre Etat, continue de bénéficier de certains privilèges
et immunités, mais il est beaucoup moins sûr que cela soit le cas des
chefs de gouvernement et des ministres des affaires étrangères. L'Etat
hôte pourra accorder à ces derniers un traitement spécial, mais il

# Publié sous la direction de L. Oppenheim et de H. Lauterpacht, /nternational Law, a
Treatise, 1955, vol. I, p. 358. Voir aussi la 9° édition de 1992 (publiée sous la direction de
Jennings et de Watts), p. 1046.

# A. Cavaglieri, Corso di Diritto Internazionale, 2° éd., p. 321-322.

4 P. Cahier, Le droit diplomatique contemporain, 1962, p. 359-360.

3 J. Salmon, Manuel de droit diplomatique, 1994, p. 539.

#6 B.S. Murty, The International Law of Diplomacy: The Diplomatie Instrument and
World Public Order, 1989, p. 333-334.

37 J. §. de Erice y O'Shea, Derecho Diplomätico, 1954, p. 377-378.

38 A. Watts, op. cit. p. 106 (les italiques sont de moi). Voir aussi p. 54:

«En ce qui concerne les poursuites pénales, Fimmunité d'un chef d'Etat est géné-
ralement reconnue comme absolue, à l'instar de celle des ambassadeurs, et conformé-
ment au paragraphe | de l’article 3] de la convention sur les missions spéciales, qui
reconnaît une telle immunité aux chefs d'Etat entrant dans son champ d’applica-
tion.» (Les italiques sont de moi.) {Traduction du Greffe. ]

150
150 MANDAT D’ARRÊT (OP. DISS. VAN DEN WYNGAERT)

agira vraisemblablement par courtoisie et respect pour l’éminent
visiteur, et non pas tant parce qu'il pense que le droit international
impose un tel traitement. »*?

21. Plus récemment, l’Institut de droit international a examiné (à sa
session de Vancouver en 2001) la question de l’immunité des chefs d'Etat
et des chefs de gouvernement. Le projet de résolution assimilait expres-
sément, à son article 14 intitulé «Le chef de gouvernement et le ministre
des affaires étrangères», les chefs de gouvernement ef les ministres des
affaires étrangères aux chefs d'Etat. Ce projet d'article n'apparaît pas
dans la version finale de la résolution de l’Institut, qui fait mention des
chefs de gouvernement, mais pas des ministres des affaires étrangéres.
Cette comparaison entre le projet de résolution et le texte final révèle a
tout le moins que les éminents membres de l’Institut ont songé — puis
renoncé — à placer les ministres des affaires étrangères sur un pied d’éga-
lité avec les chefs d'Etat,

Il est difficile de savoir avec certitude ce qui a motivé l’adoption de la
résolution finale. Peut-être reflète-t-elle le sentiment de l’Institut, à savoir
qu'il n’existe aucune règle de droit international coutumier assimi-
lant chefs d’Etat et ministres des affaires étrangères. Quoi qu'il en soit,
l'Institut a agi sagement. Procéder à des assimilations du type de celles
que l’on trouve dans le projet de résolution aurait pour effet de mul-
tiplier démesurément le nombre de personnes jouissant, à l'échelle inter-
nationale, d’une immunité de juridiction, et ouvrirait la porte à des
abus. Des gouvernements pourraient, à leur escicnt, nommer à des
postes ministériels des personnes soupçonnées d’avoir commis de graves
violations des droits de l’homme afin de les mettre à Pabri de poursuites
à l'étranger.

22. L’immunité de juridiction viendrait dès lors faire obstacle à la
volonté des victimes de telles violations de poursuivre leurs auteurs
à l'étranger. Celles-ci se heurtent certes aujourd'hui à l’immunité
d'exécution découlant de l'application du principe énoncé à lar-
ticle 21 de la convention de 1969 sur les missions spéciales*!, lorsque le
ministre est en visite officielle, mais ne se trouvent pas pour autant pla-
cées dans lincapacité d’intenter une action en justice. A aller au-delà,

# A. Watts, op. cit., p. 109. {Traduction du Greffe. ]

49 Voir le rapport de J. Verhoeven mentionné ci-dessus. note 19 (projets de résolution)
et les résolutions finales adoptées à la session de Vancouver le 26 août 2001 (qui seront
publiées dans le prochain annuaire de l’Institut), et H. Fox, «The Resolution of the Insti-
tute of International Law on the Immunities of Heads of State and Government».
ICLQ, 2002, vol. 51, p. 119-125.

41 Voir ci-dessus, par. 18.

151
151 MANDAT D'ARRÊT (OP. DISS. VAN DEN WYNGAERT)

le risque existerait d’entrer en contradiction avec les régles interna-
tionales relatives aux droits de l’homme, comme le montre la récente
affaire A/-Adsani portée devant la Cour européenne des droits de
l’homme“.

23. Je suis donc d’avis que, en jugeant que les ministres des affaires
étrangères en exercice bénéficient d’une immunité totale de juridiction
pénale (par. 54 de l’arrét), 1a Cour est parvenue à une conclusion dépour-
vue de fondement en droit international positif. Avant d’en arriver a cette
conclusion, la Cour aurait dû s’assurer qu'il existait un wsus et une opinio
juris établissant une coutume internationale en la matière. [ n'existe ni
usus ni opinio juris établissant existence d’une coutume internationale en
ce sens, il n'existe aucun traité sur ce point et la doctrine juridique ne
semble pas étayer cette thèse. La conclusion de la Cour ne tient aucun
compte de la tendance générale à restreindre l’immunité des représentants
de l'Etat (y compris les chefs d'Etat}, non seulement dans la sphère du
droit privé et du droit commercial — qui limitent de plus en plus le prin-
cipe par in parem*, autrefois sacro-saint — mais également en droit
pénal, lorsque sont allégués des crimes graves au regard du droit inter-
national**. Si la Belgique peut être accusée de ne pas avoir respecté la
courtoisie internationale, on ne saurait en revanche pas l’accuser d’avoir
enfreint le droit international. J’estime par conséquent que l'arrêt se
fonde sur un raisonnement erroné.

4 Voir l'affaire Al-Adsani, Cour européenne des droits de l'homme, A/-Adsani c.
Royaume-Uni, 21 novembre 2001 (http://www.echr.coe.int). Dans cette affaire, le
requérant, qui possédait la double nationalité koweïtienne et britannique, affirmait avoir
subi de graves violations des droits de l'homme (torture) au Koweït aux mains d’agents du
gouvernement de ce pays. Il se plaignait de n’avoir pu exercer son droit de saisir la justice
britannique, les tribunaux ayant refusé de connaître de sa requête au titre de la loi sur
l’immunité de l'Etat de 1978. Jusqu’alors, les affaires portées devant la Cour européenne
des droits de l’homme avaient habituellement pour source des violations de ces droits
commises sur le territoire de l'Etat défendeur et imputées aux autorités de cet Etat, non à
celles d'Etats tiers. En conséquence, la question des immunités internationales ne se posait
pas. Elle s’est posée dans l'affaire 4/-Adsani, car, en l'espèce, la violation présumée des
droits de l’homme avait été commise à l'étranger, par les autorités d'un autre Etat. La
Cour européenne des droits de l’homme a rejeté. par 9 voix contre 8, les demandes
de M. Al-Adsani, estimant qu'il n'y avait pas eu violation du paragraphe | de l’article 6
de la convention européenne des droits de l’homme (droit à un procès équitable). Cette déci-
sion a toutefois été prise à une faible majorité (9 voix contre 8 et 8 opinions dissidentes)
et son contenu est également restreint: elle ne tranche la question des immunités que
dans le cas d’une procédure civile, sans traiter le cas d’une procédure pénale. Dans leur opi-
nion dissidente, à laquelle se sont ralliés les juges Wildhaber. Costa, Cabral Barreto,
Vajic et Loucaides, les juges Rozakis et Caflisch interprètent la décision de la majorité
au sens que la Cour aurait admis qu'il y avait eu violation si la procédure au Royaume-
Uni avait été engagée au pénal à l'encontre d’un individu pour acte de torture présumé
(paragraphe 60 de Varrét, tel qu’interprété par les juges au paragraphe 4 de leur opinion
dissidente).

43 Voir ci-dessus, la note 22.

44 Voir ci-après, par. 24 et suiv.

152
152 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

2. Les ministres des affaires étrangères en exercice ne bénéficient
d'aucune immunité de juridiction vis-à-vis des autres Etats lorsqu'ils
sont accusés de crimes de guerre et de crimes contre l'humanité

24. S'agissant des crimes de guerre et des crimes contre l'humanité, la
Cour arrive à la conclusion suivante. Elle déclare qu’elle ne saurait déter-
miner l’existence, en droit international coutumier, d’une exception quel-
conque à la règle consacrant l’immunité de juridiction pénale et linvio-
labilité des ministres des affaires étrangères en exercice soupçonnés d’avoir
commis des crimes de guerre ou des crimes contre l'humanité (par. 58,
al. 1, de l’arrêt).

Elle poursuit en observant que rien, dans les dispositions des instru-
ments juridiques portant création des tribunaux pénaux internationaux
relatives à l’immunité ou à la responsabilité pénale des personnes agissant
à titre officiel, ne permet de conclure à l'existence d’une telle exception en
droit international coutumier s'agissant des juridictions pénales natio-
nales (par. 58, al. 2, de l’arrêt).

Elle conclut que ces immunités «demeurent opposables devant les tri-
bunaux d’un Etat étranger, même lorsque ces tribunaux exercent une telle
compétence sur la base de ces conventions» (fin du par. 59 de l’arrêt).

25. Je m'élève vivement contre ces conclusions. Tout d’abord, et
comme je l’ai dit plus haut, la Cour se fonde sur une base erronée en sup-
posant que le droit international coutumier reconnaît aux ministres des
affaires étrangères en exercice une immunité de juridiction totale. Ce pos-
tulat, qui fausse toute la suite du raisonnement, est à l’origine d’une
seconde méprise: afin de pondérer la règle postulée consacrant «limmu-
nité totale» en droit international coutumier, il faudrait prouver l'exis-
tence d’une seconde règle de droit international coutumier s’opposant à
la première. Il faudrait également établir que le principe de l’obligation de
rendre des comptes sur le plan international a été consacré par le droit
international coutumier. La Cour conclut, sans avoir trouvé l'ombre
d’une preuve confirmant l'existence d’une telle règle dans l’éventail limité
des sources qu’elle examine“, qu’il y a eu violation de la première règle,
celle de l'immunité.

26. La Cour souligne qu’immunité de procédure pénale ne vaut pas
impunité lorsqu’un ministre des affaires étrangères est accusé de crimes,
quelle que soit leur gravité. Elle poursuit en faisant valoir deux

45 Au paragraphe 58 de l'arrêt, la Cour fait uniquement référence aux instruments rela-
tifs aux tribunaux pénaux internationaux (les statuts des tribunaux de Nuremberg et de
Tokyo, les statuts des tribunaux pénaux ad hoc et le statut de Rome portant création
d’une Cour pénale internationale). Mais il existe également d’autres instruments perti-
nents en l'espèce, et qui font référence à la compétence des juridictions nationales. Le meil-
leur exemple en est la loi n° 10 du Conseil de contrôle sur le châtiment des individus
coupables de crimes de guerre, crimes contre la paix et crimes contre l'humanité, Berlin.
20 décembre 1945 (Journal officiel du Conseil de contrôle pour l'Allemagne, n° 3, Berlin,
31 janvier 1946). Voir également l’article 7 du projet de code de la Commission du droit
international de 1996 sur les crimes contre la paix et la sécurité de l'humanité.

153
153 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

arguments prouvant son adhésion à ce principe: a) elle opère une distinc-
tion entre l’immunité de juridiction, qui revêt un caractère procédural,
et la responsabilité pénale, qui touche au fond du droit; ainsi, l’immunité
de juridiction ne saurait exonérer la personne qui en bénéficie de toute res-
ponsabilité pénale (par. 60 de l’arrêt); b) elle soutient que les immunités
dont bénéficie en droit international un ministre ou un ancien ministre
des affaires étrangères en exercice ne font pas obstacle à ce que leur res-
ponsabilité pénale soit recherchée dans quatre cas particuliers, qu’elle
examine par la suite (par. 61 de l’arrêt).

Il est extrêmement regrettable de constater que cette conclusion réfute
non seulement les arguments en faveur de l'obligation, au regard du droit
pénal, de rendre compte de crimes de guerre et de crimes contre l’huma-
nité, mais qu'en outre elle ne reconnaît pas la primauté des normes rele-
vant de cette dernière catégorie. Je développerai ces deux points dans les
alinéas a) et b) de cette section, ci-après, mais je souhaite auparavant
émettre un commentaire général sur l’approche de la Cour.

27. La Cour a tort, non seulement d’un point de vue juridique, mais
également pour une autre raison. Son approche générale péche essentiel-
lement par le fait qu’elle néglige toute l’évolution récente du droit inter-
national pénal moderne qui tend à instituer une obligation individuelle de
rendre compte des crimes internationaux les plus graves. Certes, elle ne
l’ignore pas totalement, mais elle se contente d’une approche extréme-
ment minimaliste, en adoptant une interprétation très réductrice des
«clauses d’exclusion de l’immunité» figurant dans les instruments inter-
nationaux.

Ce principe est pourtant codifié dans diverses sources de droit, y com-
pris les principes de Nuremberg“ et l’article IV de la convention pour la
prévention et la répression du crime de génocide’. Plusieurs résolu-

4 Principes de droit international reconnus par le statut de Nuremberg, Genève,
29 juillet 1950, Documents officiels de l'Assemblée générale, cinquième session, supplément
n° 12, Nations Unies, doc. A/1316 (1950).

47 Convention pour la prévention et la répression du crime de génocide, Paris, 9 dé-
cembre 1948, Nations Unies, Recueil des traités, vol. 78, p. 277. Voir aussi l'article 7 du sta-
tut de Nuremberg (statut du Tribunal militaire international, Londres, 8 août 1945, Recueil
des traités, vol. 82, p. 279); article 6 de la charte de Tokyo (charte du Tribunal militaire
international pour l’Extrême-Orient, Tokyo, 19 janvier 1946, TIAS, n° 1589); article (Il) 4
de la loi n° 10 du Conseil de contrôle (loi n° 10 du Conseil de contrôle sur le châtiment des
individus coupables de crimes de guerre, crimes contre la paix et crimes contre ’humanité,
Berlin, 20 décembre 1945, Journal officiel du Conseil de contrôle pour l'Allemagne, n° 3,
Berlin, 31 janvier 1946); paragraphe 2 de l’article 7 du statut du Tribunal pénal pour l’ex-
Yougoslavie (statut du Tribunal pénal international pour l’ex-Yougoslavie, New York,
25 mai 1993, JLM, 1993, p. 1192): paragraphe 2 de l’article 6 du statut du Tribunal pénal
pour le Rwanda (statut du Tribunal pénal international pour le Rwanda, New York,
8 novembre 1994, J/LM, 1994, p. 1598); article 7 du projet de code de la Commission du
droit international des crimes contre la paix et la sécurité de l'humanité de 1996, Genève.
5 juillet 1996, Annuaire de la Commission du droit international, 1996. vol. ID (2):
article 27 du statut de Rome de la Cour pénale internationale, Rome, 17 juillet 1998, LM.
1998, p. 999.

154
154 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tions et rapports de l'Organisation des Nations Unies sont en outre
consacrés à la responsabilité internationale pour crimes de guerre et
crimes contre l’humanité.

Sur le plan de la doctrine juridique, les textes récents et spécialisés qui
traitent de la compétence universelle sont extrêmement nombreux’.
D’importantes sociétés savantes, dont l’International Law Association“!
et l’Institut de droit international, ont adopté des résolutions sur le
sujet. De nouveaux groupes de réflexion, comme ceux des rédacteurs des
«principes de Princeton»? et des «principes du Caire»“, se sont expri-
més sur la question. Des organisations de défense des droits de l’homme,
telles que Amnesty International, Avocats sans frontières“, Human

#8 Voir, par exemple: Sous-Commission des droits de l'homme, résolution 2000/24,
Rôle de la compétence universelle ou extraterritoriale dans l'action préventive contre
l'impunité, 18 août 2000, E/CN.4/SUB.2/RES/2000/24 ; Commission des droits de l’homme,
résolution 2000/68, /mpunité, 26 avril 2000, E/CN.4/RES/2000/68 ; Commission des droits
de l’homme, résolution 2000/70, Impunité, 25 avril 2001, E/CN.4/RES/2000/70 (prenant
note de la résolution 2000/24 de ia sous-commission).

49 Sous-Commission de la lutte contre les mesures discriminatoires et de la protection
des minorités, Administration de la justice et droits des détenus, question de l'impunité des
auteurs de violations des droits de l'homme (droits civils et politiques), rapport final revisé
préparé par M. Joinet, conformément à la décision de la sous-commission 19961119 du
2 octobre 1997, E/CN.4/Sub.2/1997/20/Rev.1; Commission des droits de l’homme, Droits
civils et politiques, dont les questions de: l'indépendance du pouvoir judiciaire, l'administra-
tion de la justice, l'impunité, le droit à restitution, à indemnisation et à réadaptation des
victimes de graves violations des droits de l'homme et des libertés fondamentales, rapport
final du rapporteur spécial, M. M. Cherif Bassiouni, présenté conformément à la résolution
1999/33 de la commission, E/CN.4/2000/62.

5° Voir ci-après, la note 98.

5! International Law Association (Committee on International Human Rights Law and
Practice), Final Report on the Exercise of Universal Jurisdiction in Respect of Gross
Human Rights Offences, 2000.

*? Voir aussi la résolution de Saint-Jacques-de-Compostelle du 13 septembre 1989 de
l'Institut de droit international, commentée par G. Sperduti, «La protection des droits de
Phomme et le principe de non-intervention dans les affaires intérieures des Etats. Rapport
provisoire», Annuaire de l'Institut de droit international, session de Saint-Jacques-de-
Compostelle, 1989, vol. 63, part. I, p. 309-351.

53 Princeton Project on Universal Jurisdiction, The Princeton Principles on Universal
Jurisdiction, 23 juillet 2001, avec un avant-propos de Mary Robinson, Commissaire pour
les droits de l’homme des Nations Unies, www.princeton.edu/~lapa/unive_jur.pdf. Voir
M. C. Bassiouni « Universal Jurisdiction for International Crimes: Historical Perspectives
and Contemporary Practice», Virginia Journal of International Law, 2001, vol. 42,
p. 1-100.

+4 Africa Legal Aid (AFLA), Preliminary Draft of the Cairo Guiding Principles on Uni-
versal Jurisdiction in Respect of Gross Human Rights Offences: An African Perspective,
Le Caire, 31 juillet 2001, http ://www.afla.unimaas.nl/en/act/univjurisd/preliminaryprinciples.htm.

55 Amnesty International, Universal Jurisdiction. The Duty of States to Enact and
Implement Legislation, septembre 2001, AI index IOR 53/2001.

6 Avocats sans frontières, «Débat sur la loi relative à la répression des violations
graves du droit international humanitaire», avant-projet du 14 octobre 2001, disponible
sur le site http://www.asf.be.

155
155 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

Rights Watch, la Fédération internationale des droits de l’homme (FIDH)
et la Commission internationale de juristes”, ont adopté des positions
très claires à l’égard de la responsabilité internationale. Ces initiatives
peuvent être considérées comme traduisant l'opinion de la société civile,
opinion dont le droit international coutumier en formation ne saurait
faire aujourd’hui totalement abstraction. Les conventions internationales
ont été plus d’une fois le fruit d’un processus lancé par des organisations
de la société civile”. Parmi les exemples bien connus figurent: la conven-
tion de 1968 sur l’imprescriptibilité des crimes contre l'humanité et des
crimes de guerre qui, si l’on remonte à ses origines, est l’aboutissement
d’une initiative de l'Association internationale de droit pénal; la conven-
tion de 1984 contre la torture et autres peines ou traitements cruels, inhu-
mains ou dégradants, dont l'élaboration a probablement été motivée par
la campagne contre la torture menée par Amnesty International; le traité
de 1997 pour l'interdiction des mines terrestres®', auquel la campagne
pour l'interdiction des mines terrestres a donné un élan extraordinaire? ;
et, enfin, le statut de 1998 portant création de la Cour pénale internatio-
nale, dont la promotion a été assurée par une coalition d’organisations
non gouvernementales.

28. La Cour ne tient aucun compte de ces évolutions et n’examine pas
les sources de droit pertinentes. Elle adopte au contraire un mode de rai-
sonnement formaliste en concluant d'emblée — et à tort — qu'il n’existe,
en droit international coutumier, aucune exception à la règle consacrant
l’immunité des ministres des affaires étrangères en exercice soupçonnés de
crimes internationaux (par. 58 de l'arrêt). En adoptant cette approche, la
Cour établit implicitement une hiérarchie entre les règles en matière

 

“7 K. Roth, « The Case for Universal Jurisdiction», Foreign Affairs. septembre/octobre
2001, réponse à un article écrit par un ancien ministre des affaires étrangères dans la
même revue (Henry Kissinger, «The Pitfalls of Universal Jurisdiction», Foreign
Affairs, juillet/août 2001).

8 Voir le rapport de presse publié conjointement par Human Rights Watch, la Fédéra-
tion internationale des droits de l’homme et la Commission internationale de juristes,
«Rights Group Supports Belgium’s Universal Jurisdiction Law», 16 novembre 2000, qui
peut être consulté sur les sites http:/www.hrw.org/press/2000/11/world-court.htm ou
http ://www.icj.org/press/press0 l/english/belgium11.htm. Voir aussi les efforts déployés
par le comité international de la Croix-Rouge, en faveur de l'adoption d’instruments
internationaux du droit international humanitaire et son soutien à leur mise en œuvre par
les Etats (http ://www.icrce.org/eng/advisory_service_ihl; http://www.icre.org/eng/ihl).

“ M. C. Bassiouni, « Universal Jurisdiction for International Crimes: Historical Per-
spectives and Contemporary Practice», Virginia Journal of International Law, 2001,
vol. 42, p. 92.

6 Convention sur l'imprescriptibilité des crimes contre l'humanité et des crimes de
guerre, New York, 26 novembre 1968, /LM, 1969, p. 68.

6! Convention sur l’interdiction de l'emploi, du stockage, de la production et du trans-
fert des mines antipersonnel et sur leur destruction, Oslo, 18 septembre 1997, /LM, 1997,
p. 1507.

62 La campagne internationale pour l'interdiction des mines terrestres est une coalition
@organisations non gouvernementales, dont les membres fondateurs sont Handicap
Internationa], Human Rights Watch, Medico International, Mines Advisory Group, Phy-
sicians for Human Rights et Vietnam Veterans of America Foundation.

156
156 MANDAT D’ARRÊT (OP. DISS. VAN DEN WYNGAERT)

d’immunité (qui protègent les ministres des affaires étrangères en exer-
cice) et les règles en matière d’obligation internationale de rendre des
comptes (qui veulent que toute accusation de crimes de guerre et de
crimes contre l'humanité portée à l'encontre de ministres des affaires
étrangères en exercice fasse l’objet d’une enquête).

En élevant celles-là au rang de principes de droit international coutu-
mier dans la première partie de son raisonnement, et en concluant dans la
seconde partie que celles-ci n’ont pas le même statut, la Cour n’a pas
besoin de s'attacher davantage à examiner le statut du principe de l’obli-
gation de répondre de ses actes au regard du droit international. Par
conséquent, elle laisse ce principe de côté. En revanche, d’autres juridic-
tions, comme la Chambre des lords en l'affaire Pinochet® ou la Cour
européenne des droits de l’homme en l’affaire A4/-Adsani**, se sont davan-
tage interrogées sur la part qu’il conviendrait de faire, sur le plan norma-
tif, entre les crimes internationaux relevant du jus cogens et les immuni-
tés.

Parmi les questions touchant à l'obligation internationale de rendre
compte de crimes de guerre et de crimes contre l'humanité, la Cour inter-
nationale de Justice n’a pas répondu aux suivantes: cette obligation peut-
elle être considérée comme un principe général de droit au sens de l’ar-
ticle 38 du Statut de la Cour? La Cour, avant de conclure qu’il n'existait
aucune exception aux immunités prévues par le droit international, même
en cas de crimes internationaux, n’aurait-elle pas dû faire plus grand cas
du fait que, bien souvent, des crimes de guerre et des crimes contre
l'humanité ont été considérés comme des crimes au regard du droit inter-
national coutumier®? N’aurait-elle pas dû examiner la thèse des auteurs
selon qui les crimes de guerre et les crimes contre l'humanité sont des
crimes relevant du jus cogens®, ce qui, si tel est bien le cas, ne ferait que
différencier davantage le statut des règles sanctionnant ces crimes de celui

6 R. v. Bow Street Metropolitan Stipendiary Magistrate and Others, ex parte Pinochet
Ugarte, 24 mars 1999, [1999] All ER, vol. 2, HL, p. 97.

64 Voir l'affaire Al-Adsani; Cour européenne des droits de l’homme. A/-Adsani c.
Royaume-Uni, 21 novembre 2001 (http ://www.echr.coe.int).

6° Voir American Law Institute, Restatement of the Law Third. The Foreign Relations
Law of the United States, vol. 1, par. 404, commentaire; M. C. Bassiouni, Crimes against
Humanity in International Criminal Law, 1999; T. Meron, Human Rights and Humani-
tarian Norms as Customary Law, 1989; T. Meron, «International Criminalization of
Internal Atrocities», American Journal of International Law, 1995, vol. 89, p. 558:
A. H. J. Swart, De berechting van internationale misdrijven, 1996, p. 7; Tribunal pénal
international pour l'ex-Yougoslavie, « Decision on the Defence Motion for Interlocutory
Appeal on Jurisdiction», 2 octobre 1995, Tadié, par. 96-127 et 134 (article 3 commun).

66 M, C. Bassiouni, «International Crimes: Jus Cogens and Obligatio Erga Omnes»,
Law and Contemporary Problems, 1996, vol. 59, n° 4, p. 63-74: M. C. Bassiouni, Crimes
against Humanity in International Criminal Law, 1999, p. 210-217; C. J. R. Dugard, Opi-
nion en l'affaire Bouterse, par. 4.5.5, figurant sur le site http://www.icj.org/objectives/
opinion. htm; K. C. Randall, « Universal Jurisdiction under International Law», Texas Law
Review, 1988, vol. 66, p. 829-832; Tribunal pénal international pour l’ex-Yougoslavie,
jugement du 10 décembre 1998, Furundzija, par. 153 (torture).

157
157 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

des régles visant a protéger les suspects au titre des immunités reconnues
aux ministres des affaires étrangères en exercice, qui, elles, ne font pro-
bablement pas partie du jus cogens®’?

Après ces observations liminaires de portée générale, j'examinerai plus
particulièrement maintenant les deux affirmations de la Cour internatio-
nale de Justice évoquées plus haut, à savoir la distinction entre les dé-
fenses au fond et les exceptions de procédure et l’idée selon laquelle les
immunités ne font pas obstacle à des poursuites pénales.

a) La distinction entre l'immunité en tant qu'exception de procédure et
l'immunité en tant que défense au fond n'est pas pertinente en
l'espèce

29. La distinction entre immunité de juridiction et responsabilité pénale
existe certes dans tous les systèmes juridiques du monde, mais elle ne
fonde en rien la thèse selon laquelle les ministres des affaires étrangères
seraient à l'abri de poursuites engagées par d’autres Etats lorsqu'ils sont
soupçonnés d’avoir commis des crimes de guerre et des crimes contre
l'humanité. La convention de 1948 sur le génocide ‘”, le projet de code de
1996 de la Commission du droit international sur les crimes contre la
paix et la sécurité de l'humanité 7, les statuts des tribunaux pénaux inter-
nationaux dd hoc’! et le statut de Rome de la Cour pénale internatio-
nale’? sont autant de sources qui confirment la proposition exprimée
dans le troisième principe de Nuremberg ?, selon lequel:

«Le fait que l’auteur d’un acte qui constitue un crime de droit inter-
national a agi en qualité de chef d'Etat ou de gouvernement ne
dégage pas sa responsabilité en droit international. »

30. Le Congo soutient, dans ses pièces et plaidoiries, que ces sources
n’ont trait qu'aux immunités de fond, et non aux immunités de procé-
dure, et qu’elles ne prévoient par conséquent aucune exception au prin-
cipe selon lequel les ministres des affaires étrangères en exercice jouissent

67 Voir la conclusion du professeur J. Verhoeven dans le rapport de Vancouver pour
l’Institut de droit international, cité ci-dessus à la note 19.

68 Voir aussi, ci-dessus, par. 26.

6° Convention pour la prévention et la répression du crime de génocide, Paris, 9 dé-
cembre 1948, Nations Unies, Recueil des traités, vol. 78, p. 277.

7 Projet de code des crimes contre la paix et la sécurité de l'humanité, Rapport de la
Commission du droit international, 1996, Nations Unies, doc. A/51/10, p. 59.

7 Statut du Tribunal pénal international pour l'ex-Yougoslavie, New York,
25 mai 1993, LM, 1993, p. 1192: statut du Tribunal pénal international pour le Rwanda.
New York, 8 novembre 1994, /LM, 1994, p. 1598.

72 Statut de Rome de la Cour pénale internationale, Rome, 17 juillet 1998, LM, 1998,
p. 999.

73 Voir ci-dessus, la note 46.

158
158 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

d’une immunité de juridiction vis-à-vis des autres Etats. Certaines auto-
rités semblent appuyer cette thèse 4, mais la plupart, y compris la Com-
mission du droit international, ne font nullement référence à cette distinc-
tion, voire la rejettent.

31. Le troisième principe de Nuremberg (et ses codifications ulté-
rieures) traite non pas de la question des immunités (procédurales ou
substantielles), mais de l'imputation à des individus d’actes criminels.
Les crimes internationaux ne sont, de fait, pas commis par des entités
abstraites, mais par des individus qui, dans bien des cas, peuvent avoir agi
au nom de l'Etat”. Sir Arthur Watts fait très justement observer que:

«Les Etats sont des personnes morales artificielles: ils ne peuvent
agir que par le biais de leurs institutions et organes, c'est-à-dire, en
fin de compte, par le biais de leurs représentants et des individus
agissant en leur nom. Il serait irréaliste et contraire aux principes élé-
mentaires de la justice de n’attribuer qu'à l'Etat, entité imperson-
nelle, une conduite internationale si grave qu'elle soit entachée de
«criminalité», et non aux individus qui ont ordonné ou adopté la
conduite en question. » 7

La question qui est au cœur du principe 3 est celle de la responsabilité
individuelle en tant qu’elle s'oppose à la responsabilité étatique, et non
celle du caractère procédural ou substantiel de la protection des représen-
tants d’un gouvernement. Cela ne peut signifier qu’une chose: lorsque des
crimes internationaux tels que des crimes de guerre et des crimes contre
l'humanité sont commis, l’immunité ne saurait faire obstacle à linstruc-
tion desdits crimes ou aux poursuites de leur auteur. Peu importe que la
procédure soit engagée à l'échelle nationale ou internationale.

32. L'article 7 du projet de code des crimes contre la paix et la sécurité
de l’humanité de 199677 de la Commission du droit international, qui
concerne les juridictions pénales nationales et internationales, confirme
cette interprétation. Dans son commentaire, la Commission du droit
international s'exprime ainsi:

«L'absence de toute immunité de procédure permettant de se

74 Voir par exemple le principe 5 de The Princeton Principles on Universal Jurisdiction.
Le commentaire indique qu’«il existe toutefois une distinction extrêmement importante
entre immunité «substantielle » et immunité «procédurale»», mais précise ensuite qu’«au-
cun de ces statuts [Nuremberg, Tribunal pénal international pour l'ex-Yougoslavie, Tri-
bunal pénal international pour le Rwanda] ne traite la question de l’immunité de procé-
dure», p. 48-51 [traduction du Greffe] (voir ci-dessus la note 53).

7 Voir Procès des grands criminels de guerre devant le Tribunal militaire international,
Nuremberg, jugement, vol. 22, p. 496: «Ce sont des hommes, et non des entités abstraites,
qui commettent les crimes dont la répression s'impose comme sanction du droit interna-
tional. »

7 A. Watts, «The Legal Position in International Law of Heads of States, Heads of
Governments and Foreign Ministers», Recueil des cours de l'Académie de droit interna-
tional de La Haye, 1994, vol. 247, p. 82. [Traduction du Greffe. ]

77 Voir aussi ci-dessus, par. 17.

159
159 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

soustraire aux poursuites ou au châtiment dans le cadre d’une pro-
cédure judiciaire appropriée constitue un corollaire essentiel de
l'absence de toute immunité de fond ou de tout fait justificatif. I]
serait paradoxal que l'intéressé ne puisse pas invoquer sa qualité
officielle pour s’exonérer de sa responsabilité pénale, mais puisse
l'invoquer pour se soustraire aux conséquences de cette responsabi-
lité.» 78

33. En concluant que les clauses d'exclusion de l’immunité prévues par
les instruments internationaux pertinents n’ont trait qu’aux immunités de
fond, et non aux immunités de procédure, la Cour internationale de Jus-
tice adopte une position purement doctrinale qui n’est fondée ni sur le
droit international coutumier ou conventionnel, ni sur la pratique des
Etats, et qui n'est pas étayée par l'opinion d’un nombre important
d'auteurs; il est particulièrement regrettable qu'elle le fasse sans en indi-
quer les raisons.

bh) La proposition de la Cour selon laquelle l'immunité ne conduirait
pus nécessairement à l'impunité est erronée

34. J’examinerai à présent la proposition de la Cour selon laquelle les
immunités de procédure dont, aux termes du droit international, bénéfi-
cie un ministre des affaires étrangères en exercice ne feraient pas obstacle
à des poursuites pénales dans certaines circonstances, précisées par la
Cour. Celle-ci relève quatre cas dans lesquels il est possible de poursuivre
un ministre des affaires étrangères en exercice ou un ancien ministre des
affaires étrangères en dépit des immunités que lui reconnaît le droit inter-
national coutumier: 1) il peut faire l'objet de poursuites dans son propre
pays; 2) il peut être poursuivi par d’autres Etats si celui qu'il représente
lève son immunité; 3) il peut être poursuivi lorsqu'il cesse ses fonctions de
ministre des affaires étrangères; et 4) il peut être poursuivi par une juri-
diction internationale (par. 61 de l’arrêt).

La Cour a peut-être raison en théorie: immunité et impunité ne sont
pas synonymes et les deux notions ne sauraient donc être confondues. En
pratique toutefois, l'immunité conduit à une impunite de fait. Les quatre
cas relevés par la Cour revêtent tous un caractère largement hypothé-
tique.

35. Les poursuites visées dans les deux premiers cas supposent que
l'Etat qui a nommé l'intéressé au poste de ministre des affaires étrangères
soit disposé à instruire les allégations visant son ministre, à engager des
poursuites devant les juridictions nationales ou à lever son immunite afin
qu'un autre Etat puisse en faire autant.

Or, c’est justement là que réside le problème fondamental de l’impu-
nité: lorsque les autorités nationales ne veulent ou ne peuvent pas mener

78 Projet de code des crimes contre la paix et la sécurité de l'humanité, Rapport de la
Commission du droit international, 1996, Nations Unies. doc. A/S1/10, p. 59.

160
160 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

une enquête ou traduire l’accusé en justice, le crime reste impuni. Et c’est
précisément ce qui s’est passé dans le cas de M. Yerodia. Le Congo a
accusé la Belgique d’avoir exercé une compétence universelle dans une
situation où la personne soupçonnée — un ministre des affaires étran-
gères en exercice — ne se trouvait pas sur son territoire, alors qu’en s’abs-
tenant lui-même de poursuivre M. Yerodia, qui était pourtant présent sur
le sol national, le Congo a enfreint les conventions de Genève et toute
une série de résolutions de l'Organisation des Nations Unies allant dans
le même sens”.

Le Congo était donc mal fondé à accuser la Belgique d'exercer abusi-
vement sa compétence universelle à l'encontre de M. Yerodia Ndombasi.
Si le Congo avait agi comme il aurait dû le faire, c'est-à-dire s'il avait
instruit les accusations de crimes de guerre et de crimes contre l'humanité
pesant sur M. Yerodia à raison de faits qu'il lui était reproché d’avoir
commis au Congo, la Belgique n’aurait pas été contrainte d'engager des
poursuites. Cette dernière a indiqué à plusieurs reprises, et réaffirmé dans
son exposé liminaire ainsi que dans sa déclaration finale devant la Cour,
qu'elle avait tenté de transmettre le dossier aux autorités congolaises
pour qu’elles procèdent elles-mêmes à une enquête et à des poursuites. Le
Congo ne dit nulle part qu’il a enquêté sur les accusations de crimes de
guerre et de crimes contre l’humanité portées à l’encontre de M. Yerodia.
Le conseil du Congo a même estimé que l'initiative de la Belgique cons-
tituait, pour comble, une pression indue à son endroit*!.

Le Congo n'avait pas «les mains propres» lorsqu'il s’est présenté
devant la Cour%?. En reprochant à la Belgique d’avoir instruit des allé-
gations de crimes internationaux et engagé des poursuites, ce qu’il était
lui-même tenu de faire, le Congo fait preuve de mauvaise foi. Il prétend
que la Belgique l’a offensé et lui a fait subir un préjudice moral, insinuant
que l'exercice par celle-ci d’une «compétence universelle excessive»
(par. 42 de l'arrêt) était incompatible avec sa dignité. Cependant, comme
le faisait observer sir Hersch Lauterpacht en 1951, invoquer l'immunité

79 Voir ci-dessus, les notes 48 et 49.

80 CR 2001/8, par. 5: CR 2001/11, par. 3 et 11.

81 CR 2001/10, p. 7.

82 G. Fitzmaurice, «The General Principles of International Law Considered from the
Standpoint of the Rule of Law», Recueil des cours de l'Académie de droit international de
La Haye, 1957, vol. 92, p. 119:

«Qui demande réparation en équité doit avoir les mains propres.» Ainsi, un Etat
qui se rend coupable d’une conduite illicite peut être privé du nécessaire locus standi
in judicio l'autorisant à se plaindre d’actes illicites correspondants d'autres Etats, en
particulier si ces actes résultent des siens ou visent à répliquer aux siens —— en d’autres
termes s’ils ont été provoqués par lui-même.» {Traduction du Greffe. ]

Voir aussi S. M. Schwebel, « Clean Hands in the Court», dans l'ouvrage de E. Brown Weiss
et al (dir. publ.), The World Bank, International Financial Institutions and the Devel-
opment of International Law, 1999, p. 74-78, et l'affaire des Activités militaires et para-
militaires au Nicaragua et contre celui-ci {Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, C.LJ. Recueil 1986, opinion dissidente de M. Schwebel, p. 382-384 et 392-394.

161
161 MANDAT D'ARRÊT (OP. DISS. VAN DEN WYNGAERT)

peut être plus préjudiciable à la dignité d’un Etat que la non-invocation
de celle-ci®?. La Cour internationale de Justice aurait au moins dû indi-
quer clairement qu’il revenait au Congo de connaître lui-même de l’affaire.

36. Le troisième cas relevé par la Cour, qui fait valoir que l'immunité
n’est pas nécessairement synonyme d’impunite, est celui où l'intéressé
cesse d'occuper la fonction de ministre des affaires étrangères (par. 61 de
l'arrêt, «En troisième lieu»). Dans ce cas, il ne bénéficiera plus des immu-
nités de juridiction que lui accordait le droit international dans les autres
Etats. La Cour ajoute que l’immunité totale ne peut dans ce cas être levée
que pour des actes «accomplis avant ou après la période pendant laquelle
il [le ministre des affaires étrangères] a occupé ces fonctions». Pour ce qui
est des actes commis alors que le ministre des affaires étrangères était en
exercice, l’immunité ne peut être levée «qu'au titre d’actes qui, bien
qu’accomplis durant cette période, l’ont été à titre privé». La Cour ne se
prononce pas sur la question de savoir si les crimes de guerre et les crimes
contre l’humanité relèvent de cette catégorie®t.

Il est extrêmement regrettable que la Cour internationale de Justice
n’ait pas nuancé cette déclaration®*, comme la Chambre des lords Pavait
fait en Vaffaire Pinochet. Elle aurait pu — et aurait même dû — ajouter
que les crimes de guerre et les crimes contre l'humanité ne tombent
jamais dans cette catégorie. Certains crimes de droit international (par
exemple certains actes de génocide et d’agression) ne peuvent étre com-
mis, pour des raisons d’ordre pratique, qu’avec des moyens dont seul un
Etat peut disposer et dans le cadre d’une politique adoptée par lui — en
d’autres termes, vus sous cet angle, ces actes ne peuvent étre que des actes
«officiels». L’immunité ne devrait jamais s’appliquer aux crimes au regard
du droit international, que ce soit devant des juridictions internationales
ou nationales. Je souscris pleinement à la déclaration de lord Steyn, qui
faisait observer dans la première affaire Pinochet:

«Il en découle donc que l’ordre donné par Hitler de recourir à la
«solution finale» doit être considéré comme un acte accompli à titre
officiel dans le cadre de ses fonctions de chef d'Etat. Voilà où
conduit inexorablement le raisonnement de la Cour d’appel.»**

La Cour internationale de Justice aurait dû dire clairement que son

83 H. Lauterpacht, «The Problem of Jurisdictional Immunities of Foreign States».
BYBIL, 1951, vol. 28, p. 232. La formulation utilisée en anglais par sir Hersch est la sui-
vante: «the dignity of a foreign state may suffer more from an appeal to immunity than
from a denial of it».

84 Voir également le paragraphe 55 de l'arrêt, dans lequel la Cour fait valoir que.
compte tenu de cette «immunité totale» (par. 54), il n'est pas possible d'opérer de distinc-
tion entre les actes accomplis par un ministre des affaires étrangères à titre «officiel» et
ceux qui l’auraient été à titre «privé».

85 Voir ci-dessus. les notes 12 et 13.

86 Ry. Bow Street Metropolitan Stipendiary Magistrate and Others, ex parte Pinochet
Ugarte, 25 novembre 1998, [1998] 4/7 ER. vol. 4, p. 945.

162
162 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

arrêt ne saurait en aucun cas conduire à une telle conclusion et que de tels
actes ne pourront jamais être couverts par une quelconque immunité.

37. Le quatrième cas d'exception au principe de l’immunité envisagé
par la Cour est celui où les ministres des affaires étrangères — anciens ou
actuels — peuvent faire l’objet de poursuites pénales «devant certaines
juridictions pénales internationales dès lors que celles-ci sont compé-
tentes» (par. 61 de l'arrêt, «En quatrième lieu»).

La Cour surestime grandement la marge de manœuvre d’une juridic-
tion pénale internationale dans les cas où l'Etat sur le territoire duquel les
crimes ont été commis, ou dont un ressortissant en est l’auteur présumé,
est peu enclin à poursuivre. Les tribunaux pénaux internationaux actuels
n'auraient compétence pour connaître d’affaires impliquant des ministres
des affaires étrangères en exercice accusés d’avoir commis des crimes de
guerre ou des crimes contre l'humanité que dans la mesure où ces affaires
relèveraient spécifiquement de leur ressort, comme le conflit en ex-
Yougoslavie ou le conflit au Rwanda.

La compétence de la Cour pénale internationale, établie par le statut de
Rome, est en outre subordonnée au principe de la complémentarité:
lorsque devront être jugées des affaires mettant en jeu des crimes de
guerre ou des crimes contre l'humanité, cette responsabilité incombera
en premier lieu aux Etats. La Cour pénale internationale ne pourra con-
naître de ces affaires que lorsque les «Etats compétents» ne voudront
ou ne pourront véritablement mener à bien l’instruction et les pour-
suites (art. 17).

Mais même si l'Etat en cause fait preuve de bonne volonté, la Cour
pénale internationale, tout comme les tribunaux internationaux ad hoc,
ne sera pas en mesure de juger tous les crimes relevant de sa compétence.
Elle n’en aura pas la capacité, et il faudra toujours que des Etats ins-
truisent les affaires de graves crimes internationaux et qu'ils en pour-
suivent les auteurs*’. Par Etats, il convient d'entendre, mais ce n’est pas
exclusif, les Etats nationaux et territoriaux. Il y aura toujours besoin
d'Etats tiers pour instruire et poursuivre, à plus forte raison lorsque l’on
se trouvera en présence d’un simulacre de procès (sham trial) **.

La Cour pénale internationale ne pourra pas juger tous les crimes inter-
nationaux. Elle ne sera compétente que pour connaître d’affaires nées de
comportements criminels intervenus après l'entrée en vigueur du statut de
Rome. En outre, la question de savoir si certains actes de terrorisme
international ou certaines violations graves des droits de l'homme perpé-
trées dans des conflits armés nationaux relèveront de la compétence de la
Cour n’a pas encore été tranchée. M. Tomuschat a fait très justement
observer que ce serait commettre une «erreur fatale» que de postuler

87 Voir par exemple le procès de quatre ressortissants rwandais par un tribunal pénal de
Bruxelles: Cour d'assises de l'arrondissement administratif de Bruxelles-capitale, arrêt du
8 juin 2001, non publié.

88 Voir aussi ci-après, par. 65.

163
163 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

que, en l’absence d’une juridiction internationale compétente, les chefs
d’Etat et ministres des affaires étrangères soupçonnés de certains crimes
ne peuvent étre traduits en justice que dans leurs propres pays et nulle
part ailleurs ®’.

38. J'en conclus que les arguments fournis par la Cour internationale
de Justice pour étayer sa thèse selon laquelle l’immunité n’est pas néces-
sairement, de fait, synonyme d’impunité ne sont nullement convaincants.

3. Conclusion

39. Ma conclusion générale sur la question de l’immunité” est la sui-
vante: si un ministre des affaires étrangères en exercice bénéficie bien
d’immunités, celles-ci ne trouvent pas leur origine dans le droit internatio-
nal coutumier mais relèvent tout au plus de la courtoisie internationale. Ces
immunités ne sont certainement pas «totales» ou absolues et ne sauraient
s’appliquer en cas de crimes de guerre ou de crimes contre l'humanité.

III. LA COMPETENCE UNIVERSELLE

40. Initialement, lorsque le Congo a déposé, en 2000, sa demande en
indication de mesure conservatoire, le différend portait sur deux points:
a) celui de la compétence universelle en matière de crimes de guerre et de
crimes contre l’humanité; et b) celui des immunités accordées aux mi-
nistres des affaires étrangères en exercice accusés de crimes de guerre et
de crimes contre l'humanité (voir par. 1 et 42 de l'arrêt). Au cours de la pro-
cédure sur le fond, en 2001, le Congo a restreint le différend à la seule
seconde question (voir par. 10-12 de l’arrêt), sans objection de la Bel-
gique, qui a même prié la Cour de ne pas statuer ultra petita (par. 41 de
l’arrêt). En conséquence, la Cour ne pouvait se prononcer sur la question
de la compétence universelle en général.

41. Pour des raisons qui leur sont propres, les Parties ont ainsi invité la
Cour internationale de Justice à simplifier sa décision et à statuer sur la
question de l’immunité de juridiction seulement. La Cour, tout en recon-
naissant que, d’un point de vue logique, elle ne saurait traiter de la
seconde question qu'après s'être prononcée sur la première, a néanmoins
décidé de n’examiner que celle-là. Elle le fait en supposant, pour les
besoins de son raisonnement, que la Belgique était compétente, au plan
du droit international, pour émettre et diffuser le mandat d’arrét (par. 45
de l’arrêt in fine).

89 Intervention de M. C. Tomuschat, lors de la réunion de l’Institut de droit interna-
tional, à Vancouver, en août 2001, qui formule des observations sur le projet de résolution
relative aux immunités de juridiction et d'exécution des chefs d'Etat et de gouvernement
en droit international, et donne l'exemple du dictateur iraquien Saddam Hussein: rapport
de la 13° commission de l’Institut de droit international, Vancouver, 2001, p. 94: voir
également ci-dessus la note 19 et le texte correspondant.

% Sur la question de l’inviolabilité, voir ci-après par. 75.

164
164 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

42. Même si les Parties n’ont pas demandé un arrêt sur l’ensemble des
points soulevés par l'affaire, elles n’en ont pas moins développé des argu-
ments détaillés sur la question de la compétence (universelle). La Cour
internationale de Justice, quoiqu’elle n’ait pas été priée de statuer sur ce
point dans son dispositif, aurait toutefois pu et dû l’aborder dans sa
motivation. Elle se contente de faire observer que «la compétence n’im-
plique pas l'absence d’immunité et [que] l'absence d’immunité n’implique
pas la compétence» (par. 59 de l'arrêt, première phrase), et poursuit en
observant que, si les conventions qui imposent aux Etats des obligations
de poursuite ou d’extradition «leur ont fait par suite obligation d'étendre
leur compétence juridictionnelle, cette extension de compétence ne porte
en rien atteinte aux immunités résultant du droit international coutumier,
et notamment aux immunités des ministres des affaires étrangères»
(par. 59 de l’arrêt, deuxième phrase).

En adoptant cette perspective très restrictive, la Cour ne prend encore
une fois pas la peine d'examiner les instruments donnant effet au principe
de l'obligation internationale de rendre compte de crimes de guerre et de
crimes contre l'humanité. Pourtant, la plupart des arguments invoqués en
l'espèce par les deux Parties reposaient sur ces instruments. En éludant
totalement la question de la compétence (universelle), la Cour ne s’est pas
prononcée sur ces arguments et a laissé ces questions sans réponse. Je
souhaite les examiner ici brièvement.

43. Le Congo a accusé la Belgique d’avoir «[exercé] une compétence
universelle excessive» dans la mesure où, outre le fait qu’elle enfreint les
règles établies en matière d’immunités internationales, la législation belge
sur la compétence universelle peut être appliquée indépendamment de la
présence de l’auteur de l'infraction sur le territoire national (par. 42 de
l'arrêt; les italiques sont de moi). Cette faculté est prévue par l’article 7 de
la loi belge relative à la répression des violations graves de droit interna-
tional humanitaire (ci-après dénommée loi belge de 1993/1999)?! Le

% Loi du 16 juin 1993 relative à la répression des violations graves de droit interna-
tional humanitaire, Moniteur belge, 5 août 1993, modifiée par la loi du 10 février 1999,
Moniteur belge, 23 mars 1999; une traduction anglaise a été publiée dans JLM, 1999.
p. 921-925. Voir d'une manière générale: A. Andries, C. Van den Wyngaert, E. David et
J. Verhaegen. «Commentaire de la loi du 16 juin 1993 relative à la répression des viola-
tions graves du droit international humanitaire», Rev. dr. pén., 1994, p. 1114-1184:
E. David, «La loi belge sur les crimes de droit international humanitaire», RBDI, 1995,
vol. 28, p. 668-684: P. d'Argent, «La loi du 10 février 1999 relative à la répression des
violations graves du droit international humanitaire», Journal des tribunaux, 1999,
vol. 118, p. 549-555: L. Reydams, « Universal Jurisdiction over Atrocities in Rwanda:
Theory and Practice», European Journal of Crime, Criminal Law and Criminal Justice,
1996, p. 18-47: D. Vandermeersch, « La répression en droit belge des crimes de droit inter-
national», RIDP, 1997, vol. 68, p. 1093-1135; D. Vandermeersch, «Les poursuites et le
jugement des infractions de droit international humanitaire en droit belge», dans
H. D. Bosly et al, Actualité du droit international humanitaire, 2001, p. 123-180:
J. Verhoeven, «Vers un ordre répressif universel? Quelques observations», Annuaire
français de droit international, 1999, p. 55-71.

165
165 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

Congo a vu là un excès dans la mesure où la Belgique, en émettant le
mandat d’arrét du 11 avril 2000 en l’absence de M. Yerodia, avait en fait
exercé cette compétence par défaut.

La Belgique a répondu à cette accusation en affirmant qu'elle était fon-
dée à exercer sa compétence en l'espèce dans la mesure où le droit inter-
national n’interdit pas aux Etats d'exercer une compétence extraterrito-
riale pour les crimes de guerre et les crimes contre l'humanité; au
contraire, elle les y encourage.

44. I] n'existe pas de définition communément admise de la compétence
universelle dans le droit international conventionnel ou coutumier. Les
Etats qui ont intégré ce principe dans leur législation nationale l’ont fait de
manière très différente les uns des autres”. Il existe maints exemples de cas
où des Etats exercent une compétence extraterritoriale pour des crimes tels
que des crimes de guerre ou des crimes contre l'humanité et la torture, mais
leur intervention repose sur d’autres bases juridictionnelles, telles que la
nationalité de la victime. Un exemple éminent est l'affaire Eichmann, où la
Cour a fondé sa compétence non sur la compétence universelle mais sur la
personnalité passive”, Dans l'affaire Pinochet en Espagne, un point de
rattachement important était la nationalité espagnole de certaines vic-
times”. De même, dans le cas de M. Yerodia, certaines victimes étaient de
nationalité belge, bien qu'il ne semble pas que des ressortissants belges °°

#2 Pour une étude de l’application, dans différents pays. du principe de la compétence
universelle pour les crimes internationaux, voir notamment Amnesty International, Uni-
versal Jurisdiction. The Duty of States to Enact and Implement Legislation, sep-
tembre 2001, AT Index IOR 53/2001 ; International Law Association (Committee on Inter-
national Human Rights Law and Practice), Final Report on the Exercise of Universal
Jurisdiction in Respect of Gross Human Rights Offences, annexe, 2000; Redress, Univer-
sal Jurisdiction in Europe. Criminal Prosecutions in Europe since 1990 for War Crimes,
Crimes against Humanity, Torture and Genocide, 30 juin 1999: http://www.redress.org/
inpract.html; voir aussi «Crimes internationaux et juridictions nationales», Presses uni-
versitaires de France (sous presse).

93 Attorney-General of the Government of Israel v. Eichmann, ILR, 1961, vol. 36, p. 5.
Voir aussi US v. Yunis (n° 2), District Court, DC, 12 février 1988, ZLR, 1990, vol. 82,
p. 343; Court of Appeals, DC, 29 janvier 1991, ZLM, 1991, vol. 3, p. 403.

% Audiencia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confir-
mando la jurisdiccién de Espafia para conocer de los crimenes de genocidio y terrorismo
cometidos durante la dictadura chilena, 5 novembre 1998, http ://www.derechos.org/
nizkor/chile/juicio/audi.html. Voir aussi M. Marquez Carrasco et J. A. Fernandez, « Span-
ish National Court, Criminal Division (Plenary Session). Case 19/97, 4 Nov. 1998, Case 1/
98, 5 Nov. 1998», AJIL, 1999, p. 690-696.

°5 CR 2001/8, p. 16.

% Une certaine confusion est apparue à propos de la différence entre la notion de « vic-
time» et celle de «partie civile». Le droit belge ne connaît pas d’uctio popularis ; la cons-
titution de partie civile est seulement ouverte aux victimes de l'infraction pénale et à leurs
ayants droit. Voir C. Van den Wyngaert, « Belgium», dans C. Van den Wyngaert ef ul.
(dir. publ.), Criminal Procedure Systems in the Member States of the European Commu-
nity, 1993.

166
166 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

eussent figuré parmi les victimes des violences résultant des discours de
haine que M. Yerodia était soupçonné d’avoir tenus (par. 15 de l’arrêt}?.

45. La compétence universelle a donné lieu à une littérature abondante
dans la doctrine juridique. Les points de vue les plus variés ont été expri-
més quant à la signification de cette notion # et à son statut juridique en
droit international”, Nous n’entendons pas les examiner dans la présente
opinion. Ce qui importe, en l'espèce, est de savoir de quelle manière la
Belgique a codifié la compétence universelle dans sa législation nationale
et si elle est compatible ou non avec le droit international.

L’article 7 de la loi belge de 1993/1999, qui est au cœur du litige, dis-
pose ce qui suit: «Les juridictions belges sont compétentes pour con-
naître des infractions prévues à la présente loi, indépendamment du lieu
où celles-ci auront été commises. » 190

46. Malgré le flou qui entoure la définition de la notion de compétence
universelle, une chose est sûre: la ratio legis de la compétence universelle
repose sur la réprobation internationale de certains crimes particulière-
ment graves tels que les crimes de guerre et les crimes contre l’humanité.
Elle a pour raison d’être d'éviter l’impunité et d'empêcher les auteurs de

°7 La notion de victime s'étend au-delà de la victime directe du crime, et concerne égale-
ment les victimes indirectes (par exemple, les ascendants ou descendants de la victime dans
le cas de l'assassinat). De surcroît, quand il s’agit de crimes du type de ceux dont M. Yero-
dia était soupçonné (incitation à commettre des crimes de guerre ou des crimes contre
l'humanité), la mort ou le dommage corporel subi par la victime n'est pas un élément cons-
titutif de l'infraction. Les victimes ne sont pas seulement celles qui ont été effectivement
tuées ou blessées à la suite des discours de haine allégués, mais aussi toutes les personnes
à l'encontre desquelles les incitations étaient dirigées. y compris les victimes de nationalité
belge qui se sont constituées parties civiles devant le juge d'instruction belge, En mettant,
au paragraphe 15 de l'arrêt, l'accent sur les victimes des violences, la Cour semble adopter
une définition très restrictive de la notion de victime.

°8 Pour une analyse circonstanciée et récente des diverses positions, dans une perspec-
tive tant diachronique que synchronique, voir M. Henzelin, Le principe de l'universalité en
droit pénal international. Droit et obligation pour les Etats de poursuivre et juger selon le
principe de l'universalité, 2000. Parmi d’autres publications récentes: M. C. Bas-
siouni, «Universal Jurisdiction for International Crimes: Historical Perspectives and
Contemporary Practice», Virginia Journal of International Law, 2001, vol. 42, p. 1-100;
L. Benavides, «The Universal Jurisdiction Principle», Anuario Mexicano de Derecho Inter-
nacional, 2001, vol. I, p. 20-96; J. 1. Charney, «International Criminal Law and the Role
of Domestic Courts», AJIL. 2001. vol. 25, p. 120-124; G. de La Pradelle, «La com-
pétence universelle», dans H. Ascensio er al. (dir. publ.), Droit international pénal, 2000,
p. 905-918; A. Hays Butler, « Universal Jurisdiction: A Review of the Literature». Crimi-
nal Law Forum, 2000, p. 353-373; R. van Elst, « Implementing Universal Jurisdiction over
Grave Breaches of the Geneva Conventions», LJIL, 2000, p. 815-854. Voir également les
actes du colloque sur la compétence universelle: mythes, réalités et perspectives. New
England Law Review, 2001, vol. 35, n° 2.

% Ainsi, certains auteurs sont-ils d’avis que, s'agissant des crimes de droit interna-
tional, il existe une théorie indépendante de la compétence universelle. Voir par exemple
M. C. Bassiouni, «Universal Jurisdiction for International Crimes: Historical Perspec-
tives and Contemporary Practice», Virginia Journal of International Law, 2001, vol. 42,
p. 28.

100 Voir la note 91 pour des références complémentaires.

167
167 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tels crimes de trouver refuge dans des pays tiers. C’est ce qu’ont souligné
des sociétés savantes qui ont pris part au débat, et notamment les rédac-
teurs des «principes de Princeton» °!, des «principes du Caire» !®2, ou du
«rapport Kamminga» de l’International Law Association !™,

47. Peut-être n’appartenait-il pas à la Cour internationale de Justice de
définir de manière abstraite la compétence universelle. Elle aurait dû tou-
tefois examiner la question suivante: la Belgique était-elle autorisée, aux
termes du droit international, à exercer en l'espèce une compétence exfra-
territoriale à l'encontre de M. Yerodia (abstraction faite de la question de
limmunité)? La Cour n’a absolument pas répondu à cette question.

1. La compétence universelle pour les crimes de guerre et crimes contre
l'humanité est compatible avec le critère du Lotus

48. L'affaire du Lotus de 1927 constitue la référence en matière de
compétence extraterritoriale. Dans cette affaire, la Cour permanente de
Justice internationale avait été invitée à statuer sur un différend opposant
la France et la Turquie, né d’une procédure pénale engagée par la Tur-
quie à l'encontre d’un ressortissant français. Ce dernier, capitaine d’un
navire français, était accusé d’homicide involontaire ayant entraîné la
mort de citoyens turcs, suite à une collision en haute mer entre son navire
et un navire turc. Comme en la présente espèce, la question était de savoir
si l'Etat défendeur, la Turquie, était habilité à engager des poursuites
pénales à l’encontre d’un étranger au titre de crimes commis en dehors de
son territoire. La France fit valoir que la Turquie n’était pas habilitée à
poursuivre des ressortissants français devant ses tribunaux nationaux, au
motif que le droit international n’autorisait pas les Etats à exercer une
compétence extraterritoriale, mais au contraire l’interdisait. Selon la Tur-
quie, le droit international l’autorisait à exercer une telle compétence.

49. La Cour permanente de Justice internationale a jugé qu'il n'existait
aucune régle de droit international conventionnel ou coutumier interdi-
sant a la Turquie d’exercer sa compétence pour des faits commis en
dehors de son territoire national. Elle commenga par dire que, en prin-
cipe, la compétence est territoriale et qu’un Etat ne peut l’exercer en
dehors de son territoire, sauf en vertu d’une règle permissive découlant
du droit international coutumier ou d’une convention. Elle poursuivit
toutefois en limitant la portée de cette affirmation dans un célèbre dic-
tum, bien connu des étudiants en droit international:

«Mais il ne s’ensuit pas que le droit international défend à un Etat
d'exercer, dans son propre territoire, sa juridiction dans toute affaire
où il s’agit de faits qui se sont passés à l'étranger et où il ne peut
s'appuyer sur une règle permissive du droit international... Loin de

'Ol Voir ci-dessus la note 53.
192 Voir ci-dessus la note 54.
103 Voir ci-dessus la note 51.

168
168 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

défendre d’une manière générale aux Etats d'étendre leurs lois et leur
juridiction à des personnes, des biens et des actes hors du territoire,
il leur laisse, à cet égard, une large liberté, qui n’est limitée que dans
quelques cas par des règles prohibitives; pour les autres cas, chaque
Etat reste libre d’adopter les principes qu’il juge les meilleurs et les
plus convenables. » !°4

Il convient d'établir une distinction entre compétence normative et
compétence d'exécution. Le dictum cité ci-dessus a trait à la compétence
normative: il s'agit de savoir ce qu’un Etat est autorisé à faire sur son
propre territoire, lorsqu'il instruit des crimes commis à l'étranger et
engage des poursuites, non ce qu'il peut faire sur le territoire d'autres
Etats lorsqu'il poursuit les auteurs de tels crimes. De toute évidence, un
Etat n’a pas, à l'égard de tels crimes, de compétence d'exécution hors de
son territoire: il ne peut donc, sauf à obtenir une permission à cet effet,
exercer son pouvoir sur le territoire d’un autre Etat. Il s’agit de «la limi-
tation primordiale qu’impose le droit international [aux Etats]»!'%. En
d’autres termes, la règle permissive ne s’applique qu’à la compétence nor-
mative, non à la compétence d’exécution: en l’absence d'interdiction, un
Etat À peut engager des poursuites pour des crimes commis dans un
Etat B frègle permissive), mais, en l'absence d’autorisation, un Etat À ne
peut pas intervenir sur le territoire dudit Etat B.

50. Le mandat d’arrét du 11 avril 2000 entre-t-il dans le cadre du pre-
mier type de compétence, du second ou des deux? En d’autres termes, en
exerçant sa compétence par l'émission et la diffusion d’un mandat d'arrêt
à l'encontre d’un étranger pour des crimes de guerre et des crimes contre
l'humanité commis à l’étranger, la Belgique a-t-elle exercé sa compétence
normative, sa compétence d’exécution, ou les deux?

Dans la mesure où le mandat n’a pas été exécuté, le différend porte
surtout sur la compétence normative. Toutefois, l'intitulé du mandat
{mandat d’arrét « international») soulève également des questions rela-
tives a la compétence d’exécution.

Je suis d’avis que la Belgique, en décernant et en diffusant le mandat
d’arrét, n’a violé ni les règles en matière de compétence normative, ni
celles en matière de compétence d’exécution. J’exposerai mon point de vue
sur la compétence d'exécution dans les arguments que je développe à la
partie IV de mon opinion dissidente, où j'examinerai la question de
savoir s’il y a eu ou non un fait internationalement illicite en l'espèce !°°.
J'étudierai la disposition qui se trouve au cœur du litige, à savoir l’ar-
ticle 7 de la loi belge de 1993/1999, à l’aune du «critère du Lotus» relatif
à la compétence normative.

104 CPJ, affaire du Lotus, 7 septembre 1927, C. P.J.I. Recueil série À n° 10, p. 19.
105 Jhid., p. 18.
106 Voir ci-après, par. 68 et suiv.

169
169 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

51. Il découle de l’arrêt rendu en l’affaire du Lotus qu’un Etat est en
droit d’exercer sur son territoire une compétence extraterritoriale à moins
que le droit international ne le lui interdise. Or, j’estime que rien, en droit
international, n'interdit d’édicter des lois permettant d’enquêter et d’enga-
ger des poursuites en cas de crimes de guerre et de crimes contre l’huma-
nité commis à l’étranger.

Non sans raison, la thèse a souvent été avancée selon laquelle le critère
du Lotus serait trop libéral et que, compte tenu de la complexité
croissante des relations internationales contemporaines, il conviendrait
désormais d’adopter une approche plus restrictive "97. Dans l'affaire
relative à la Licéité de la menace ou de l'emploi d'armes nucléaires,
deux groupes d’Etats s’opposaient, avançant chacun une interprétation
différente du critère du Lotus sur ce point lÆ, et, dans sa déclaration, le
président Bedjaoui fit part de ses doutes à cet égard'®. La légis-
lation belge résiste même au plus restrictif de ces points de vue. Les
preuves ne manquent pas pour étayer la thèse selon laquelle le droit
permet aux Etats d’exercer une compétence extraterritoriale pour ce type
de crimes.

Dans les paragraphes qui suivent, j’apporterai des éléments à l'appui
des deux thèses. Selon moi, le droit international a) n'interdit pas l’exer-
cice d’une compétence universelle pour les crimes de guerre et les crimes
contre l'humanité, 6) l’autorise formellement.

a) Le droit international n'interdit pas aux Etats d'exercer une com-
pétence universelle à l'égard des crimes de guerre et des crimes contre
l'humanité

52. Le Congo affirme que la notion même de compétence universelle
suppose la présence de l’auteur de l'infraction sur le territoire de l'Etat
qui engage une action à son encontre. Selon lui, l’exercice de la compé-
tence universelle in absentia est contraire au droit international. Cette
thèse doit être examinée à la lumière du droit international conventionnel
et coutumier, ainsi que de la doctrine.

53. En guise de remarque préliminaire, j'aimerais souligner un point
d'ordre linguistique. L’expression «compétence universelle» ne veut pas
nécessairement dire que le suspect doive être présent sur le territoire

197 Voir American Law Institute, Restatement (Third) Foreign Relations Law of the
United States, 1987, p. 235-236: I. Cameron, The Protective Principle of International
Criminal Jurisdiction, 1994, p. 319; F. À . Mann, «The Doctrine of International Juris-
diction Revisited after Twenty Years», Recueil des cours de l’Académie de droit interna-
tional de La Haye, 1964, vol. 111, p. 35: R. Higgins, Problems and Process. International
Law and How We Use It, 1994, p. 77; voir également Conseil de l'Europe, Compétence
extraterritoriale en matiére pénale, 1990, p. 20 et suiv.

108 Licéité de la menace ou de l'emploi d'armes nucléaires, avis consultatif du 8 juillet
1996, CLS. Recueil 1996, p. 238-239, par. 21.

19 CLS. Recueil 1996, p. 270, par. 12.

170
170 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

de l'Etat engageant les poursuites. Même si ce critère de présence est
implicite, ce qui est le cas chez certains auteurs, cela ne signifie pas
obligatoirement qu'elle constitue une prescription légale. L'expression
est peut-être ambigué, mais c’est précisément pour cette raison qu'il faut
se garder de toute conclusion hâtive. Les maximes latines parfois employées,
et qui semblent postuler la présence de l’auteur de linfraction (judex
deprehensionis — ubi te invenero ibi te judicabo), Wont aucune valeur
juridique et ne coincident pas avec le concept de compétence uni-
verselle.

54. Aucune règle de droit international conventionnel ne vise à inter-
dire l’exercice d’une compétence universelle in absentia. S'agissant de la
compétence universelle à l'égard des crimes de guerre, la principale base
juridique est constituée par l’article 146 de la quatrième convention de
Genève de 1949110 qui énonce le principe aut dedere aut judicare'"'. Une
interprétation textuelle de cet article ne présuppose pas logiquement la
présence du contrevenant, comme tente de le démontrer le Congo. Son
raisonnement à cet égard est certes intéressant d’un point de vue doc-
trinal, mais ne constitue pas une conséquence logique du texte. En
matière de crimes de guerre, les conventions de Genève de 1949, qui ont
été ratifiées quasi universellement et pourraient, compte tenu de cette très
large acceptation, avoir une portée plus large que celle de simples
obligations conventionnelles, n’exigent pas la présence de la personne
soupçonnée. Voir dans l’article 146 de la quatrième convention de Genève
une restriction au droit d'un Etat d’exercer la compétence universelle
serait totalement contraire à une interprétation téléologique des
conventions de Genève. Ces instruments n'avaient, à l'évidence, pas pour
objet de limiter la compétence des Etats à l'égard des crimes de droit
international.

55. Le droit international coutumier ne la limite pas davantage. Le
Congo soutient qu’il existe une pratique des Etats, révélatrice d’une opi-
nio juris selon laquelle l'exercice de la compétence universelle suppose
nécessairement la présence de l’auteur de l'infraction sur le territoire de
l'Etat qui engage une action à son encontre. Nombre de systèmes natio-
naux qui donnent effet à l'obligation aut dedere aut judicare et/ou au sta-

119 Convention de Genève relative à la protection des personnes civiles en temps de
guerre, 12 août 1949, Nations Unies, Recueil des traités, vol. 75, p. 287. Voir aussi art. 49
de la convention pour l'amélioration du sort des blessés et des malades dans les forces
armées en campagne, Genève. 12 août 1949, Nations Unies, Recueil des traités, vol. 75,
p. 31: art. 50 de la convention pour l’amélioration du sort des blessés, des malades et des
naufragés des forces armées sur mer, Genève, 12 août 1949, Nations Unies, Recueil des
traités, vol. 75, p. 85: art. 129 de la convention relative au traitement des prisonniers
de guerre, Genève, 12 août 1949, Nations Unies, Recueil des traïtés, vol. 75, p. 135:
art. 85 (1} du protocole additionnel aux conventions de Genève du 12 août 1949 relatif à
la protection des victimes des conflits armés internationaux (protocole I), Genève.
8 juin 1977, Nations Unies, Recueil des traités, vol. 1125, p. 3.

IH Voir ci-après, par. 62

171
171 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tut de Rome portant création d’une cour pénale internationale perma-
nente requièrent la présence de l’accusé, ainsi qu'il ressort de diverses
dispositions de droit interne !!? et d’un certain nombre de décisions natio-
nales, notamment dans l'affaire Saric au Danemark 5, l'affaire Javor en
France !"4 et l'affaire Jorgié en Allemagne !!*. En revanche, il existe égale-
ment des systèmes nationaux dans lesquels la présence de l’auteur de l’in-
fraction sur le territoire de l'Etat engageant les poursuites n’est pas impé-
rative !16, De plus, dans un même Etat, les pouvoirs exécutif et judiciaire
peuvent avoir des avis différents sur la question: il est alors d'autant plus dif-
ficile d’y discerner l’existence d’une quelconque opinio juris en ce sens !!7.

Même le fait qu’une législation nationale exige la présence de l’accusé
ne reflète pas nécessairement l'existence d’une opinio juris selon laquelle
cette présence serait requise en droit international. Les décisions natio-

112 Voir par exemple le Code pénal suisse, art. 6 bis, 1; le Code pénal français,
art. 689-1; la loi canadienne de 2000 sur les crimes contre l'humanité et les crimes de
guerre, art. 8.

113 Ministère public c. T., Cour suprême danoise (Hoejesteret), arrêt, 15 août 1995,
Ugeskrift for Retsvaesen, 1995, p. 838, cité dans P Annuaire du droit international humani-
taire de 1998, p. 431, et dans R. Maison, «Les premiers cas d'application des dispositions
pénales des conventions de Genève: commentaire des affaires danoise et française»,
EJIL, 1995, p. 260.

114 Cour de cassation française (Javer), 26 mars 1996, Bull. crim., 1996, p. 379-382.

115 Bundesgerichtshof, 30 avril 1999, 3 StR 215/98, NStZ, 1999, p. 396. Voir également
le commentaire critique (Anmerkung) d’Ambos, ibid., p. 405-406, qui ne partage pas
l'opinion des juges selon laquelle un «lien» est nécessaire pour «légitimer » l'exercice, par
l'Allemagne, de sa compétence à l'égard de crimes perpétrés par des étrangers à l'encontre
d'autres étrangers et en dehors de son territoire, même dans le cas de crimes graves au
regard du droit international (il s'agissait en l’occurrence du crime de génocide). La Cour
allemande a toutefois estimé récemment, dans un arrêt relatif à l'application des conven-
tions de Genève, qu’un tel lien n’était pas nécessaire, puisque la compétence de l'Allemagne
se fondait sur une règle contraignante du droit international instituant l'obligation de
poursuivre et que l’on pouvait donc difficilement considérer l’exercice d’une telle com-
pétence comme une violation du principe de non-intervention (Bundesgerichtshof,
21 février 2001, 3 StR 372/00, consultable sur le site http ://www.hrr-strafrecht.de).

116 Voir, par exemple, les poursuites engagées en Espagne, en vertu de l’article 23-4 de
la loi n° 6/1985 du 1° juillet 1985 sur le pouvoir judiciaire, à l'encontre du sénateur Pino-
chet et d’autres ressortissants de pays d'Amérique du Sud dont les autorités espagnoles
demandaient l'extradition. En Nouvelle-Zélande, des poursuites peuvent être engagées
pour les «principaux crimes» de droit international, même si l’auteur présumé de ces
crimes ne se trouve pas dans le pays au moment où les autorités judiciaires décident de
l'inculper (loi néo-zélandaise de 2000 sur les crimes de droit international et la Cour
pénale internationale, art. 8, par. 1, al. c) iii).

117 Le Gouvernement allemand vient d'adopter un projet de «code des crimes de droit
international» ( Vélkerstrafgesetzbuch) (voir Bundesministerium der Justiz, Mitteilung für
die Presse 02/02, Berlin, 16 janvier 2002), qui devrait permettre aux services allemands
chargés de lapplication des lois d’engager des poursuites pour certaines infractions même si
celles-ci n’ont aucun lien avec l'Allemagne et que leur auteur présumé ne se trouve pas sur
le territoire allemand. Aux termes de ce nouveau code, même s’il n’existe aucun lien avec
l'Allemagne, les services chargés de l'application des lois peuvent décider de surseoir aux
poursuites uniquement dans le cas où le suspect est déjà poursuivi par une juridiction inter-
nationale ou par celle d'un Etat exerçant sa compétence territoriale ou personnelle (voir
Bundesministerium der Justiz, Entwurf eines Gesetzes zur Einfiihrung des Vôlkerstrafge-
setzbuches, p. 19 et 89, consultable sur le site Internet : www.bmj.bund.de/images/11222.pdf).

172
172 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

nales doivent être interprétées avec beaucoup de prudence. Dans l’affaire
Bouterse, par exemple, la Cour supréme des Pays-Bas n’a pas estimé que
la présence de la personne soupçonnée était nécessaire en vertu du droit
international, mais seulement en vertu du droit interne. Elle a décidé que,
en droit néerlandais, M. Bouterse ne pouvait faire l’objet de poursuites au
titre d’une telle compétence, mais elle n’a nullement dit que l’exercice de
celle-ci serait contraire au droit international. En fait, elle n'a pas retenu
la conclusion de l'avocat général à cet égard! 8.

56. L'affaire du Lotus constitue un précédent non seulement en matière
de compétence, mais aussi au regard de la formation du droit internatio-
nal coutumier, ainsi que je l’ai dit plus haut. Une «pratique négative» des
Etats consistant pour ceux-ci à s’abstenir d'engager des poursuites judi-
ciaires ne saurait être considérée, en soi, comme révélatrice d’une opi-
nio juris, C’est uniquement si cette abstention était délibérée que la pra-
tique pourrait donner naissance à une règle de droit international
coutumier!!?. Tout comme dans le cas des immunités, l’abstention peut
être motivée par d’autres facteurs que l’existence d’une opinio juris en ce
sens. En effet, un Etat peut avoir des raisons valables, d'un point de vue
politique ou pratique, de s’abstenir d'exercer sa compétence en l’absence
de l’auteur de l'infraction.

Une compétence si étendue peut être inopportune du point de vue poli-
tique: elle n'est pas propice aux relations internationales, et traduire en
justice les auteurs étrangers de crimes commis à l’étranger risque de heur-
ter l’opinion publique nationale. Pour autant, de tels procès ne sont pas
illicites au regard du droit international.

D'un point de vue pratique, il peut se révéler difficile de recueillir les
éléments de preuve lors de procès concernant des crimes extraterrito-
riaux, à quoi s'ajoute le fait que les Etats peuvent craindre de surcharger
leurs tribunaux. Ce dernier motif a été invoqué par la cour d’appel bri-
tannique dans l'affaire Al-Adsani'*° et il semble que l’Assemblée natio-
nale française en ait expressément tiré argument pour écarter la compe-
tence universelle in absentia lorsqu'elle a approuvé l'application du
principe de la compétence universelle pour les crimes visés par le statut
du Tribunal pénal international pour l’ex-Yougoslavie !?!, Quant au pro-

"8 Voir ci-dessus la note 5. Dans son arrêt du 20 novembre 2000, la cour d'appel
d'Amsterdam avait décidé, entre autres, que des poursuites pouvaient être engagées par
défaut contre M. Bouterse pour actes de torture (faits commis au Suriname en 1982). La
décision a été annulée par la Cour suprême des Pays-Bas le 18 septembre 2001, au motif,
notamment, que la compétence universelle avait été exercée in absentia. Les conclusions
de Pavocat général néerlandais sont annexées à l'arrêt de la Cour suprême, loc. cit. : voir
les paragraphes 113 à 137; voir aussi en particulier le paragraphe 138.

119 Voir ci-dessus, par. 13.

120 Cour européenne des droits de l'homme, affaire A/-Adsani c. Royaume-Uni,
21 novembre 2001, opinion du juge Pellonpää, à laquelle s'est rallié le juge Bratza, con-
sultable sur le site http://www.echr.coe.int. Voir la discussion dans Marks, « Torture and
the Jurisdictional Immunities of Foreign States», CLJ, 1997, p. 8-10.

"2! Voir le Journal officiel de l’Assemblée nationale, 20 décembre 1994, 2° séance.
p. 9446.

173
173 MANDAT D’ARRÊT (OP. DISS. VAN DEN WYNGAERT)

blème du rattachement à l’ordre interne, il semble revêtir un caractère
plus pragmatique que juridique. La volonté de procéder à un tel ratta-
chement ne constitue donc pas nécessairement l'expression d’une doctrine
selon laquelle cette forme de compétence universelle serait contraire au
droit international.

57. Le thème de la compétence universelle a suscité une littérature à la
fois abondante et savante !?2, Je me contenterai de citer trois études réa-
lisées par des groupes de chercheurs: les «principes de Princeton» '#, les
«principes du Caire» !*4 et le «rapport Kamminga» au nom de l’Interna-
tional Law Association !?, en concentrant mon attention sur une ques-
tion: les auteurs plaident-ils, comme le Congo, que la compétence uni-
verselle in absentia est contraire au droit international? La réponse est
négative 126,

58. Ma conclusion est qu'il n'existe aucune règle du droit international
conventionnel ou coutumier, ni aucune doctrine juridique, susceptibles
d’étayer l'affirmation selon laquelle la compétence (universelle) à l'égard
des crimes de guerre et des crimes contre l'humanité ne peut être exercée
que si l’accusé se trouve sur le territoire de l'Etat qui engage une action à
son encontre.

b) Le droit international permet aux Etats d'exercer une compétence
universelle à l'égard des crimes de guerre et des crimes contre
l'humanité

59. Le droit international permet à l'évidence aux Etats d'exercer une
compétence universelle à l'égard des crimes de guerre et des crimes contre
l'humanité. Pour les crimes contre l'humanité, 11 n'existe pas de disposi-
tion claire en droit conventionnel à cet égard, mais il est admis que, du
moins dans le cas de génocide, les Etats ont le droit d'exercer une com-
pétence extraterritoriale'*’. En revanche, les crimes de guerre font l'objet
de conventions internationales spécifiques. Le droit international permet

122

Pour des sources récentes, voir ci-dessus la note 98.

123 Voir ci-dessus la note 53.

124 Voir ci-dessus la note 54.

125 Voir ci-dessus la note 51.

126 Bien que le libellé du deuxième paragraphe du principe | de Princeton puisse
quelque peu prêter à confusion, il est clair que les auteurs n'entendaient pas empêcher un
Etat d'engager une procédure pénale, de mener une enquête, de délivrer un acte d’accusa-
tion ou de demander l’extradition dans le cas où l’accusé n'est pas présent sur le territoire,
ce que confirme le paragraphe 3 du principe 1. Voir le Commentary on the Princeton Prin-
ciples, p. 44.

127 A propos du génocide et de la convention sur le génocide de 1948, la Cour interna-
tionale de Justice a dit que «les droits et obligations consacrés par la convention sont des
droits et obligations erga omnes» et «que l'obligation qu’a ainsi chaque Etat de prévenir
et de réprimer le crime de génocide n'est pas limitée territorialement par la convention »:
affaire relative à Application de la convention pour la prévention et la répression du crime
de génocide ( Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, CE.
Recueil 1996 {11}, p. 616, par. 31.

174
174 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

aux Etats d’exercer une compétence universelle a l’égard des crimes de-
guerre, mais aussi à l'égard des crimes contre l'humanité. Dans le cas des
premiers, cette permission est confirmée par le droit international conven-
tionnel, plus précisément par l’article 146 de la quatrième convention de
Genève !*8, qui énonce le principe aut dedere aut judicare pour les crimes
de guerre perpétrés à l'encontre de civils 2°.

Cette convention est probablement la première, dans l’histoire des
conventions de droit international pénal, à avoir codifié le principe aut
dedere aut judicare: en effet, si celui-ci existe depuis Hugo Grotius dans
la doctrine juridique, et a sans doute des origines plus lointaines encore !#,
ce n'est qu'en 1949 qu'il a été inscrit dans le droit international conven-
tionnel. D'autres instruments plus anciens, comme la convention de 1926
relative à l'esclavage lt ou la convention de 1929 pour la répression du
faux monnayage !*, exigent des Etats qu'ils réglementent la compétence,
mais sans leur imposer l'obligation aut dedere aut judicare. Les conven-
tions de 1949 sont vraisemblablement les premières à consacrer ce prin-
cipe dans un article qui prévoit à la fois l'exercice de la compétence et
l'obligation de poursuivre.

Les rédacteurs des conventions ultérieures ont été plus précis et ont
inclus dans ces textes des dispositions portant spécifiquement sur la com-
pétence, d’une part, et sur obligation de poursuivre (aut dedere aut judi-
care), d'autre part. C’est le cas notamment de la convention de 1970
pour la répression de la capture illicite d’aé¢ronefs (art. 4 et 7 respective-
ment) let de la convention de 1984 contre la torture (art. 5 et 7 respec-
tivement) !#.

60. Pour évaluer dans quelle mesure il est permis aux Etats d’exercer
une compétence universelle à l'égard des crimes de droit international, il
importe que les conventions de droit international pénal établissent une
distinction entre les dispositions relatives a la compétence et celles rela-
tives à l'obligation de poursuivre (aut dedere aut judicare).

61. Dans ces conventions, les dispositions relatives à la compétence

'28 Voir ci-dessus la note 110.

1#% Voir comité international de la Croix-Rouge, National Enforcement of International
Humanitarian Law: Universal Jurisdiction over War Crimes ( Répression nationale des
violations du droit international humanitaire: la compétence universelle en matière de
crimes de guerre), consultable sur le site: http://www.icre.org/: R. van Elst, «Implement-
ing Universal Jurisdiction over Grave Breaches of the Geneva Conventions», LJIL. 2000,
vol. 13, p. 815-854.

30 G. Guillaume, «La compétence universelle. Formes anciennes et nouvelles», dans
Mélanges offerts a Georges Levasseur, 1992, p. 27.

131 Convention relative à l'esclavage, Genève, 25 septembre 1926. Société des Nations,
Recueil des traités, vol. 60, p. 253.

'S2 Convention pour la répression du faux monnayage. Genève, 20 avril 1929, Société
des Nations, Recueil des traités, vol. 112, p. 371.

133 Convention pour la répression de la capture illicite d'aéroncfs, adoptée à La Haye le
16 décembre 1970, ZLM, 1971, p. 133.

134 Convention contre la torture et autres peines ou traitements cruels, inhumains ou
dégradants, adoptée à New York le 10 décembre 1984, LM, 1984, p. 1027, modifiée dans
ILM, 1985, p. 535.

175
175 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

imposent habituellement aux Etats de se doter d'une compétence extra-
territoriale, mais ne leur interdisent pas d'exercer leur compétence confor-
mément à leur législation nationale. Même lorsqu'elles ne prévoient pas
la compétence universelle, ces dispositions ne l’excluent pas non plus, pas
davantage qu'elles ne demandent aux Etats d'éviter d'exercer cette forme
de compétence en vertu de leur droit interne. Ce principe est habituelle-
ment exprimé par la formule suivante: «[I]a présente convention n'écarte
aucune compétence pénale exercée conformément aux lois nationales»,
que l'on retrouve dans un grand nombre d'instruments, notamment dans
la convention de 1970 pour la répression de la capture illicite d’aéronefs
(art. 4, par. 3) et dans la convention de 1984 contre la torture (art. 5,
par. 3).

62. Les dispositions relatives à l'obligation de poursuivre (aut dedere
aut judicure ) lent parfois cette dernière à l’extradition, dans le sens où un
Etat n'est tenu de poursuivre un suspect que «s’il n’extrade pas ce der-
nier». C'est notamment le cas de l’article 7 de la convention de 1970 pour
la répression de la capture illicite d’aéronefs et de l’article 7 de la conven-
tion de 1984 contre la torture. Toutefois, cela ne signifie pas qu'un Etat
ne puisse poursuivre un suspect que s'il a refusé de l’extrader.

On ne retrouve assurément pas cette formule dans l'article 146 de la
quatrième convention de Genève, dont certains auteurs affirment qu'il
fait même passer Pobligation de poursuivre avant celle d’extrader: primo
prosequi, secundo dedere'**, Même en considérant que la notion de com-
pétence universelle telle que la voit la doctrine présuppose la présence de
l'accusé, rien dans l'article 146 ne permet de conclure au caractère obli-
gatoire de cette présence '*°,

2. La compétence universelle n'est pas contraire au principe de complé-
mentarité tel qu'énoncé par le statut de Rome portant création de la
Cour pénale internationale

63. D'aucuns font valoir que, en vertu du statut de Rome, les auteurs
présumés de crimes de guerre et de crimes contre l'humanité devront être
poursuivis par la Cour pénale internationale et non par des Etats qui
voudraient exercer une compétence universelle, et que, dès lors, les légis-
lations nationales qui, comme celle de la Belgique, prévoient la compé-
tence universelle seraient en contradiction avec cette nouvelle approche et
risqueraient d'entraver le fonctionnement de la Cour pénale internatio-
nale. C'était aussi la thèse du Congo dans le présent différend !*?,

5 Les conventions de Genève de 1949 sont uniques en ce qu'elles prévoient un méca-
nisme qui va plus loin que l'obligation « aut dedere, aut judicare », imposant aux Etats ce
que l’on pourrait appeler la règle «aut judicare, aut dedere» ou même « primo prosequi,
secundo dedere». Voir, respectivement. R. van Elst, loc. cit. p. 818-819, ct M. Henzelin.
op. cit. p. 353, par. 1112.

16 Voir M. Henzelin, op. cit., p. 354, par. 1113.

137 Voir le mémoire de la République démocratique du Congo. p. 59: «Obligation de
nepas priver le Statut de la Cour pénale internationale de son objet et de son but.»

176
176 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

64. Cette thèse est erronée. Le statut de Rome n’interdit pas l'exercice
de la compétence universelle. I] serait absurde d'interpréter ce statut
comme limitant à l'Etat de nationalité, à l'Etat territorial ou à la Cour
pénale internationale la compétence à l'égard des crimes les plus graves.
Les dispositions du statut qui traitent de la compétence énoncent les
conditions requises pour que la Cour pénale internationale puisse con-
naître d'une affaire (art. 17 du statut de Rome, principe de la complé-
mentarité);, on ne saurait y voir une restriction générale interdisant aux
Etats tiers d’enquéter et d'engager des poursuites en cas de crimes particu-
lièrement graves. Le statut de Rome n'empêche assurément pas les Etats
tiers (autres que l'Etat territorial et l'Etat de la nationalité) d'exercer une
compétence universelle. On ne saurait le déduire de son préambule, qui
affirme sans équivoque que l'objectif visé est de faire échec à l'impunité.
En outre, Popinio juris qui se dégage des résolutions des Nations Unies !*$
insiste sur la lutte contre l'impunité, l'obligation individuelle de répondre
de ses actes et le devoir de tous les Etats de punir les auteurs des crimes
les plus graves.

65. Un aspect pratique important réside dans le fait que la Cour
pénale internationale ne pourra pas traiter toutes les infractions, et que le
besoin existera toujours de voir les Etats tiers — notamment, mais non
exclusivement, ceux de la nationalité et du territoire — ouvrir des
enquêtes et engager des poursuites pour punir les crimes les plus graves,
en particulier en cas de simulacre de procès. En outre, la Cour pénale
internationale ne sera pas compétente à l'égard des crimes commis avant
l'entrée en vigueur de son statut (art. 11). Si les auteurs de ces crimes-là
ne pouvaient être poursuivis par le biais d’autres mécanismes tels que
les juridictions nationales exerçant une compétence universelle, il en
découlerait une impunité inacceptable !#.

66. Le statut de Rome ne constitue pas un nouveau fondement juri-
dique à l'établissement de la compétence universelle d'Etats tiers. Il ne
linterdit pas, certes, mais il ne l’autorise pas non plus. Il s'ensuit que,
pour ce qui est des crimes relevant du statut de Rome (crimes de guerre,
crimes contre l'humanité, génocide et, peut-être, à l'avenir, agression et
autres crimes), les sources de droit international préexistantes conservent
toute leur importance.

3. Conclusion

67. L'article 7 de la loi belge de 1993/1999, qui donne effet au principe
de la compétence universelle à l'égard des crimes de guerre et des crimes
contre l'humanité, n'est pas contraire au droit international. Ce dernier
n’interdit pas aux Etats de se doter d’une telle compétence normative. Au
contraire, il les autorise et les encourage même à prévoir cette forme de
compétence pour empêcher les personnes soupçonnées de crimes de guerre

138 Voir ci-dessus les notes 48 et 49.
1% Voir ci-dessus, par. 37.

177
177 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

et de crimes contre l’humanité d’échapper à la justice. Une telle compé-
tence ne va pas à l’encontre du principe de complémentarité tel qu’énoncé
par le statut de Rome portant création de la Cour pénale internationale.

TV. EXISTENCE D'UN FAIT INTERNATIONALEMENT ILLICITE

68. Après avoir conclu que les ministres des affaires étrangères en
exercice bénéficient d’une immunité de juridiction pénale totale a l'étran-
ger (par. 54 de l'arrêt), même lorsqu'ils sont accusés de crimes de guerre
ou de crimes contre l'humanité (par. 58 de l'arrêt), la Cour internationale
de Justice examine si l'émission et la diffusion du mandat d’arrét du
11 avril 2000 constituaient une violation de ces règles. Concernant
l'émission et la diffusion de ce mandat, la Cour conclut respectivement:

«que l’émission dudit mandat a constitué une violation d’une obliga-
tion de la Belgique à l'égard du Congo, en ce qu'elle a méconnu
limmunité de ce ministre et, plus particulièrement, violé l’immunité
de juridiction pénale et l’inviolabilité dont il jouissait alors en vertu
du droit international» (par. 70 de l'arrêt)

«que la diffusion dudit mandat, qu'elle ait ou non entravé en fait
l’activité diplomatique de M. Yerodia, a constitué une violation
d’une obligation de la Belgique à l'égard du Congo, en ce qu'elle a
méconnu l’immunité du ministre des affaires étrangères en exercice
du Congo et, plus particulièrement, violé l'immunité de juridiction
pénale et Pinviolabilité dont il jouissait alors en vertu du droit inter-
national» (par. 71 de l'arrêt).

69. Ainsi que je l'ai déjà fait remarquer au début de mon opinion, je
trouve extrêmement regrettable que la Cour, dans ces deux phrases capi-
tales de son argumentation, ne mentionne pas que le mandat d’arrêt
concernait des crimes de guerre et des crimes contre l'humanité. Le dis-
positif non plus n’en fait pas mention (par. 78, al. 2, de l’arrêt).

70. Je ne souscris pas à la conclusion selon laquelle il y a eu violation
d’une obligation de la Belgique à l'égard du Congo, parce que j'en rejette
le postulat de départ. Pour les raisons exposées plus haut, M. Yerodia ne
bénéficiait pas en Belgique de l’immunité de juridiction pour les crimes de
guerre et les crimes contre l’humanité. Comme je l'ai dit précédemment,
cet état de fait est peut-être contraire à la courtoisie internationale, mais
aucune règle du droit international coutumier ou conventionnel n’accorde
d'immunité à des ministres des affaires étrangères en exercice soupçonnés
de crimes de guerre et de crimes contre l'humanité.

71. En outre, M. Yerodia n’a en fait jamais été arrêté en Belgique,
et rien ne prouve qu'il ait été empêché d'exercer ses fonctions à l’étran-
ger. Associant ce qui précède aux remarques sur la compétence uni-
verselle que j'ai formulées au chapitre précédent, je souhaite établir

178
178 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

une distinction entre les deux «actes» que la Cour internationale de
Justice, dans son arrét, qualifie de violations du droit international
coutumier: d’une part, l'émission du mandat d’arrét litigieux et, d’autre
part, sa diffusion.

1. L'émission en Belgique du mandat d'arrêt litigieux n'était pas
contraire au droit international

72. M. Yerodia n’a jamais été arrêté, pas davantage lors de sa visite
officielle en Belgique, en juin 2000 #, que par la suite. Si la Cour avait
appliqué la seule disposition de droit international conventionnel perti-
nente en l'affaire, à savoir l’article 21, paragraphe 2, de la convention sur
les missions spéciales, elle n’aurait pu parvenir à la conclusion qui est la
sienne aujourd’hui. Cet article prévoit que les ministres des affaires étran-
gères,

«quand ils prennent part à une mission spéciale de l'Etat d'envoi,
jouissent, dans l'Etat de réception ou dans un Etat tiers, en plus de
ce qui est accordé par la présente convention, des facilités, privilèges
et immunités reconnus par le droit international» "1.

Au vu de cette disposition, on ne pourrait conclure en l'espèce qu’à
l'absence de violation, puisque le mandat d'arrêt n’a jamais été exécuté,
ni en Belgique, ni dans un Etat tiers.

73. La Belgique a accepté, conformément aux règles de la courtoisie
internationale, que le mandat d’arrêt ne soit pas exécuté à l'encontre de
M. Yerodia si ce dernier devait se rendre en visite officielle en Belgique.
Cette immunité d'exécution était explicitement précisée dans le mandat:
celui-ci n'était pas exécutoire et n’a, de fait, pas été signifié ni exécuté
lorsque M. Yerodia a effectué une visite officielle en Belgique en juin
2000. La Belgique a donc respecté le principe énoncé a l’article 21 de la
convention sur les missions spéciales, principe qui ressortit non pas au
droit international coutumier mais uniquement à la courtoisie internatio-
nale #2.

74. Il s’agit là des seuls éléments objectifs que la Cour aurait dû

14 La visite officielle de M. Yerodia en Belgique n'est pas mentionnée dans l'arrêt, les
Parties au différend ayant été assez ambiguës sur ce point. Pourtant il semblerait que
M. Ycrodia s’est effectivement rendu en Belgique le 17 juin 2000. Cette visite a été rap-
portée par les médias (voir la déclaration du ministre des affaires étrangères au journal
De Standaard, 7 juillet 2000) et évoquée à l'occasion d'une question parlementaire
adressée au ministre de la justice: voir question orale de M. Tony Van Parys au ministre
de la justice sur «l'intervention politique du gouvernement dans le dossier à charge du
ministre congolais des affaires étrangères, M. Yerodia», Chambre des représentants
de la Belgique, compte rendu intégral avec compte rendu analytique, Commission de la
Justice, 14 novembre 2000, CRIV 50 COM 294, p. 12. Même si ce fait ne faisait pas, en
tant que tel. partie du dossier judiciaire, je suis d’avis que la Cour internationale de Justice
aurait pu le prendre en considération.

141 Voir ci-dessus, par. 18.

'42 Voir la déclaration du rapporteur spécial de la Commission du droit international
citée ci-dessus. par. 17.

179
179 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

prendre en considération. Les éléments subjectifs, autrement dit la question
de savoir si le mandat d'arrêt a produit un effet psychologique sur M. Yero-
dia ou s’il a été perçu comme une offense par le Congo (voir le terme injuria
employé par M° Rigaux tout au long de sa plaidoirie, en octobre 2001 '*4, et
les termes capitis diminutio employés par M° Vergès dans la sienne,
en novembre 2006 #1), sont dépourvus de pertinence en l'espèce. Le mandat
d'arrêt n’était susceptible d’avoir un effet juridique sur M. Yerodia en tant
que particulier que dans la mesure où celui-ci se serait rendu à titre privé en
Belgique, ce qui n’a pas été le cas.

75. Dans son dispositif (par. 78, al. 2, de l'arrêt), la Cour estime que
la Belgique a méconnu l’immunité de juridiction pénale et Pinviolabilité
des ministres des affaires étrangères en exercice. J'ai déjà exposé les rai-
sons pour lesquelles j'estime qu’il n’y a pas eu violation des règles rela-
tives à Vimmunité de juridiction pénale. Il m'est difficile de comprendre
comment, au surplus (la Cour utilisant le mot «et»), la Belgique aurait pu
méconnaître l’inviolabilité de M. Yerodia par la seule diffusion d’un acte
qui n’a jamais été exécuté.

L'arrêt n’explique pas ce qu'il entend par «inviolabilité», et se borne a
accoler ce terme au mot «immunité». Ce peut être une source de confu-
sion. La Cour estime-t-elle qu'il n’y a pas de différence entre un mandat
décerné et un mandat exécuté? Cela signifierait-il que les enquêtes rela-
tives à des accusations formulées à l'encontre d'un ministre des affaires
étrangères seraient contraires au principe de l’inviolabilité ?

Il est clair que, en ce qui concerne les agents diplomatiques, qui
jouissent d’une immunité et d’une inviolabilité absolues en vertu de la con-
vention de Vienne sur les relations diplomatiques de 1961 , un crime qu'un
diplomate est soupçonné d’avoir commis peut faire l'objet d’une enquête
aussi longtemps que le diplomate n’est pas interrogé ou cité à compa-
raître en justice. M. Jean Salmon se prononce très clairement à cet égard '*°.
M. Jonathan Brown note que, dans le cas d'un diplomate, un acte de cita-
tion (issuance of a summons) ou d'inculpation (issuance of a charge)
méconnaitrait probablement l’immunité du diplomate, alors que Vexécu-
tion de ces actes méconnaitrait vraisemblablement son inviolabiliré "47.

Si, de l'interprétation du dispositif de Parrét, il ressortait que le simple
fait d’ouvrir une enquête au pénal à l'encontre de ministres des affaires
étrangères méconnaît Vinviolabilité de ceux-ci, cela impliquerait que ces
ministres jouissent d’une plus grande protection que les diplomates en
vertu de la convention de Vienne. Cette protection irait clairement au-
delà de ce qui est actuellement accepté en droit international à l'égard de
diplomates.

145 CR 2001/5, p. 14.

141 CR 2000/32.

145 Convention sur les relations diplomatiques. Vienne. 18 avril 1961, Nations Unies.
Recueil des traités, vol. 500, p. 95.

146 J Salmon. Manuel de droit diplomatique, 1994, p. 304.

147 J. Brown. «Diplomatic Immunity: State Practice under the Vienna Convention on
Diplomatic Relations», /CLQ, 1988. vol. 37, p. 53.

180
180 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

2. La diffusion internationale du mandat d'arrêt
litigieux n'était pas contraire
au droit international

76. La question de la diffusion du mandat d’arrét est quelque peu dif-
férente, car l’on pourrait faire valoir que diffuser un tel mandat à l'échelle
internationale revenait à exercer une compétence d'exécution, ce qui, en
vertu du critère de l’arrêt du Lotus, est en principe interdit. Selon ce cri-
tère, un Etat ne peut étendre sa compétence au territoire d’un autre Etat
que si le droit international l'y autorise. C’est la «limitation primordiale»
qu’impose le droit international aux Etats !#.

77. Méme en admettant, à instar de la Cour, qu'il existe une règle de
droit international coutumier visant a proteger les ministres des affaires
étrangères de toute procédure pénale engagée par un Etat tiers, y compris
lorsqu'ils sont soupçonnés de crimes de guerre et de crimes contre l'huma-
nité, il resterait à démontrer que la Belgique a effectivement violé cette
règle en exerçant une compétence d'exécution. L’intitulé du mandat
d’arrêt, qualifié de «mandat d'arrêt international» dans le document éta-
bli par le juge belge, a provoqué une grande confusion. I] s’agit la d'un
intitulé très trompeur tant en droit belge qu'en droit international. Les
mandats d'arrêt internationaux proprement dits n'existent pas, pas plus
en droit belge qu’en droit international. Les termes utilisés dans le man-
dat étaient certes de nature à créer une confusion, mais ce n'est pas parce
qu'un document porte un intitulé trompeur qu’il produit en réalité l'effet
suggéré par celui-ci.

78. L'expression «mandat d’arrét international» est trompeuse en ce
qu'elle donne à penser que le mandat en question peut être exécuté dans
un Etat tiers sans avoir été validé par les autorités locales. Or, tel n'est
pas le cas: une validation par les autorités de l'Etat où se trouve la per-
sonne visée par le mandat est toujours indispensable. En conséquence, le
mandat d’arrêt belge décerné à l'encontre de M. Yerodia ne pouvait pas,
même après sa diffusion par le biais d’Interpol, être automatiquement
exécuté dans tous les Etats membres de cette organisation. Ce mandat
peut avoir occasionné des désagréments perçus comme une offense par
M. Yerodia ou par les autorités congolaises, mais il ne constitue pas en
soi une restriction au droit du ministre congolais des affaires étrangères
de voyager et d’exercer ses fonctions.

Je n'ai connaissance d'aucun Etat qui exécute automatiquement des
mandats d’arrêt émis dans d’autres Etats, pas même au sein de structures
régionales comme l’Union européenne. De fait, le débat qui est en cours
à propos du mandat d'arrêt européen porte sur une proposition visant à
introduire quelque chose qui n'existe pas actuellement: une règle permet-

8 Voir ci-dessus, par. 49.

181
181 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tant à tout Etat membre de l'Union européenne d'exécuter automatique-
ment les mandats d'arrêt émis dans un autre Etat membre de l'Union '*.
Actuellement, les mandats du genre de celui qui a été décerné par le juge
belge à l'encontre de M. Yerodia ne sont pas automatiquement exécu-
toires en Europe.

Dans le cadre des relations interétatiques, lorsqu'un Etat veut s'assurer
la présence de délinquants qui ne se trouvent pas sur son territoire, la
démarche à suivre consiste à en demander l'extradition. C'est dans cette
optique que doivent être examinés les effets juridiques du mandat d'arrêt
belge dans les Etats tiers. Lorsqu'un juge décerne un mandat d’arrêt
à l'encontre d'un suspect dont il pense qu’il se trouve à l'étranger, ce
mandat peut déboucher sur une demande d’extrudition, sans toute-
fois que cela soit automatique: c'est au gouvernement de demander ou
non l’extradition!%, Les demandes d’extradition sont souvent pré-
cédées d’une demande d'arrestation provisoire aux fins d'extradition.
C'est la l’objet des notices rouges d'Interpol. Les notices rouges sont
émises par Interpol à la demande d'un Etat souhaitant qu'un Etat tiers
arrête provisoirement, en vue de l’extrader, la personne visée dans le man-
dat. Les Etats ne donnent cependant pas tous cet effet à une notice
rouge d’Interpol'*!.

Les demandes d’arrestation provisoire sont, à leur tour, souvent pré-
cédées d’une demande de recherche internationale, qui vise à localiser la
personne désignée dans le mandat d’arrét. Cette «communication» n’a
pas l'effet d'une notice rouge et ne comprend pas de demande d’arresta-
tion provisoire de la personne désignée. Certains pays peuvent refuser
l'entrée sur leur territoire à une personne dont le nom a été diffusé par le
biais d’Interpol ou qui a fait l’objet d'une demande d'émission de notice
rouge. Cependant, il s’agit la d'une question de droit interne.

Les Etats peuvent également interdire la visite officielle de personnes
soupçonnées de crimes au regard du droit international, en leur refusant

14 Voir la Proposition de décision-cadre du Conseil relative au mandat d'arrêt européen
et aux procédures de remise entre Etats Membres (document COM(2001)522), disponible
sur Internet: http ://europa.eu.int/eur-lex. Une version modifiée en date du 10 décembre
2001 figure dans le document 14867/1/01 REV | COPEN 79 CATS 50.

150 Souvent, les gouvernements s’abstiennent de demander l'extradition pour des rai-
sons politiques, comme on l'a vu dans le cas de M. Ocalan, dont l'Allemagne a décidé
de ne pas solliciter extradition auprès de l'Italie. Voir les comptes rendus publiés à ce
sujet dans la presse: «Bonn stellt Auslieferungsersuchen für Ocalan zurück», Frank-
furter Allgemeine Zeitung, 21 novembre 1998, et «Die Bundesregierung verzichtet end-
gültig auf die Auslieferung des Kurdenführers Ocalan», Frankfurter Allgemeine Zeitung,
28 novembre 1998.

'! Interpol, secrétariat général, Rapport sur la valeur juridique des notices rouges,
OIPC-Interpol. assemblée générale. 66° session, New Delhi, 15-21 octobre 1997, AGN/66/
RAP/8, n° 8 «notices rouges ». tel que modifié conformément à la résolution n° AGN/66/
RES/7.

182
182 MANDAT D'ARRÊT (OP. DISS. VAN DEN WYNGAERT)

un visa, ou refuser de les accréditer si elles sont proposées pour un poste
diplomatique !*?, mais, là encore, c’est une affaire interne propre à chaque
Etat tiers, et non la conséquence automatique d’un mandat d'arrêt décerné
par un juge.

79. Dans le cas de M. Yerodia, la Belgique a transmis le mandat
d'arrêt à Interpol (fin juin 2000), mais elle ne lui a pas demandé d'émettre
une notice rouge avant septembre 2001, date à laquelle M. Yerodia avait
cessé d'exercer toute fonction ministérielle. Il s’ensuit que la Belgique n’a
jamais demandé à aucun pays d'arrêter provisoirement M. Yerodia aux
fins d’extradition pendant qu'il était ministre des affaires étrangères. Le
Congo affirme que M. Yerodia a vu sa liberté de mouvement restreinte
par le mandat d'arrêt belge. I] ne fournit toutefois aucun élément de
preuve à l'appui de cette affirmation. H semble, au contraire, que M. Yero-
dia ait effectué un certain nombre de voyages à l'étranger après la diffu-
sion du mandat par le biais d’Interpol (en 2000), notamment pour assis-
ter à titre officiel à une conférence des Nations Unies. Lors des audiences,
il a été dit que, au cours de ce voyage à New York, M. Yerodia avait choisi
le plus court trajet entre l'aéroport et le bâtiment des Nations Unies,
parce qu'il craignait d’être arrêté 3, Cette crainte, qu’il peut avoir éprou-
vée, tenait à des raisons psychologiques et non pas à des motifs juri-
diques. Aux termes de la convention des Nations Unies de 1969 sur les
missions spéciales, M. Yerodia ne pouvait pas être arrêté dans un pays
tiers pendant un voyage officiel. Lors des voyages officiels qu'il a effec-
tués à l'étranger, il n’a fait l’objet d'aucune mesure de contrainte en appli-
cation du mandat d’arrét belge.

3. Conclusion

80. Le mandat d'arrêt n'était exécutoire — et, de fait, n’a pas été exé-
cute — ni dans le pays où il a été émis (la Belgique), ni dans les pays où
il a été diffusé. Il n’a pas été exécuté en Belgique lors de la visite officielle
de M. Yerodia en juin 2000. Cet Etat n'a pas formulé de demande
d’extradition auprès de pays tiers, ni de demande d’arrestation provisoire
aux fins d’extradition. Le mandat n'était pas un «mandat d’arrét inter-
national», malgré les mots employés par le juge belge. Il ne pouvait pas
produire cet effet, ni en Belgique ni dans des pays tiers, et cela n’a pas été
le cas. Le fait internationalement illicite reproché à la Belgique était une
mesure purement interne, sans effet effectif extraterritorial.

V. LES REMÈDES

81. La République démocratique du Congo a sollicité de la Cour deux
mesures de réparation différentes: 4) un jugement déclaratoire consta-

152

Voir ies comptes rendus publiés dans la presse danoise à propos des hésitations du
Gouvernement danois concernant l'accréditation d’un ambassadeur d'Israël, voir ci-
dessus la note 21.

155 CR 2001/10/20.

183
183 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tant le caractère illicite, au regard du droit international, du mandat et de
sa diffusion dans le cadre d’Interpol et 5) une décision appelant la Bel-
gique à mettre à néant et à «retirer de la circulation» le mandat. La Cour
a fait droit à ces deux demandes: elle a dit a) que l'émission du mandat
d'arrêt et sa diffusion sur le plan international avaient constitué des vio-
lations d’une obligation juridique de la Belgique à l'égard de la Répu-
blique démocratique du Congo (par. 78, al. 2, du dispositif de l'arrêt) et
b) que la Belgique devait, par les moyens de son choix, mettre à néant
le mandat d’arrêt du 11 avril 2000 et en informer les autorités auprès des-
quelles ce mandat avait été diffusé (par. 78, al. 3, du dispositif de l'arrêt).

82. J'ai exposé, dans les deuxième, troisième et quatrième parties de la
présente opinion dissidente, consacrées respectivement aux immunités, à
la compétence et à l'existence d’un fait internationalement illicite, les rai-
sons qui m’avaient amenée à voter contre l'alinéa 2 du paragraphe 2 du
dispositif relatif à l'illicéité du mandat d'arrêt au regard du droit interna-
tional: j'estime que le droit international positif ne faisait pas obligation
à la Belgique d'accorder l'immunité à M. Yerodia dès lors que celui-ci
était soupçonné de crimes de guerre et de crimes contre l'humanité et que,
de surcroît, la Belgique était tout à fait fondée à vouloir exercer, pour de
tels crimes, sa compétence extraterritoriale à l'encontre de M. Yerodia.

83. Il me reste à expliquer pourquoi j'ai voté contre l’alinéa 3 du para-
graphe 78 du dispositif, appelant la Belgique à mettre à néant et à «reti-
rer de la circulation» le mandat litigieux. Même à admettre, pour les
besoins de l'argumentation. que le mandat d'arrêt était illicite en l'an 2000,
il ne l’était plus lorsque la Cour s’est prononcée en la présente espèce. La
violation d'une obligation internationale qu'aurait commise la Belgique
n'avait pas de caractère continu: elle a peut-être duré tant que M. Yero-
dia était en fonction, mais elle ne s'est pas perpétuée au-delà !%, C'est
pourquoi je pense que la Cour internationale de Justice ne peut demander
à la Belgique de mettre à néant et de «retirer de la circulation» un acte
qui ne revêt aujourd'hui aucun caractère ilficite.

84. Dans son contre-mémoire et dans ses plaidoiries, la Belgique a
soulevé trois exceptions préliminaires fondées sur le changement inter-
venu dans les fonctions de M. Yerodia. Selon la Belgique, le fait que
M. Yerodia ne soit plus ministre aujourd’hui signifiait que: 4) la Cour
n'avait plus compétence pour connaître du différend, b} l'affaire était
devenue sans objet et c) la requête du Congo n'était pas recevable. La
Cour a rejeté ces trois exceptions préliminaires.

'S4 Voir l’article 14 des projets d'articles de 2001 sur la responsabilité de l'Etat pour
fait internationalement illicite élaborés par la Commission du droit international
(Nations Unies, doc. A/CN.4/L.602/Rev.1), relatif à l'extension dans le temps de la viola-
tion dune obligation internationale, qui énonce:

«1. La violation d’une obligation internationale par le fait de l'Etat n'ayant pas un
caractère continu a lieu au moment où le fait se produit. même si ses effets perdurent.

2, La violation d'une obligation internationale par le fait de l'Etat ayant un carac-

tère continu s'étend sur toute la période durant laquelle le fait continue et reste non
conforme à l'obligation internationale. »

184
184 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

Jai voté en faveur de cette décision dans les trois cas. Je partage l'avis
de la Cour lorsqu'elle conclut que la Belgique avait tort sur les questions
de compétence et de recevabilité, It existe une solide Jurisprudence mon-
trant que, aux fins d’apprécier la compétence de la Cour pour connaître
dune affaire et la recevabilité d’une requête, la date pertinente est celle
du dépôt de cette dernière (en l’espéce, M. Yerodia était encore ministre
à cette date) et non celle du prononcé de l'arrêt de la Cour (M. Yerodia
n'était alors plus ministre). Ce principe ressort de plusieurs précédents,
dont le plus notable est celui de l'affaire Lockerbie!$, C’est pourquoi je
souscris aux sous-alinéas B) et D) de l'alinéa 1 du paragraphe 78 de
l'arrêt.

J'ai davantage hésité, en revanche, sur la question du non-lieu. La Cour
a estimé à ce sujet que la requête du Congo n'était «pas dépourvue
d'objet» (par. 78, al. 1, sous-alinéa C)). Il ne ressort pas de l'affaire Locker-
bie que, aux fins d'apprécier le défaut d’objet d'un différend, la date per-
tinente soit celle du dépôt de la requête !*. Une affaire peut être privée de
son objet en raison d’un événement postérieur à ce dépôt. La question
était donc de savoir si, dans la mesure où M. Yerodia n’exergait plus la
fonction de ministre des affaires étrangères, il y avait toujours lieu, pour
l'Etat défendeur, de rencontrer les moyens de l'Etat demandeur. Je pense
que oui, pour la raison suivante: ce n'est pas parce qu'un acte présumé
illicite a cessé d’être que son illicéité disparaît. De ce point de vue, je
pense que l'affaire n'était pas dépourvue d'objet. Cela n’est toutefois
valable que pour la première demande du Congo (prononcé d’un juge-
ment déclaratoire proclamant solennellement l’illicéité de la conduite de
la Belgique). Concernant la deuxième demande du Congo, je pense que
l'affaire était peut-être sans objet, du fait que M. Yerodia n’exerce plus la
fonction de ministre aujourd’hui.

Si une violation du droit international a été commise en 2000 (ce que je
conteste, pour les raisons exposées plus haut), elle n'existe certainement
plus aujourd’hui. Même en admettant que la Belgique ait manqué, ainsi
que cela lui était reproché, à une obligation internationale — si tant est
que cette obligation existait, ce dont je doute — il s'agissait en tout état

158 Questions d'interprétation et d'application de la convention de Montréal de 1971
résultunt de l'incident aérien de Lockerbie (Jamahiriya arabe libvenne c. Royaume-Uni),
exceptions préliminaires, arrêt, CIS. Recueil 1998, p. 23, par. 38 (compétence), et p. 26,
par. 44 (recevabilité). Voir également S. Rosenne, The Law and Practice of the Interna-
tional Court, 1920-1996, 1997, vol. IL, p. 521-522.

156 Dans l'affaire relative à des Questions d'interprétation et d'application de la conven-
tion de Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni), la Cour a statué uniquement sur les questions de compétence
(ibid., exceptions préliminaires, arrêt, C.J. Recueil 1998. p. 30, par. 53, al. 1) et de
recevabilité (/bid., par. 53. al. 2), sans trancher celle du non-lieu (ibid. p. 31, par. 53. al. 3).
Le ratio decidendi de la Cour, dans ces alinéas | et 2 du paragraphe 53, est que la date
pertinente aux fins d'apprécier la compétence et la recevabilité est celle du dépôt de la
requête. La Cour n'a formulé aucune observation analogue sur la question du non-lieu
(par. 53. al. 1).

185
185 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

de cause de la violation d’une obligation non permanente. Si la Cour
avait suivi jusqu’au bout son propre raisonnement sur les immunités (lien
temporel entre la protection garantie par les immunités et la fonction de
ministre des affaires étrangères), elle aurait logiquement conclu qu'il fal-
lait rejeter les troisième et quatrième conclusions du Congo. C’est la
raison pour laquelle j'ai voté avec la Cour en faveur du sous-alinéa C) de
l'alinéa | du paragraphe 78 concernant l’exception préliminaire de non-
lieu soulevée par la Belgique, mais que, contrairement à la majorité de
mes collègues, j'ai voté contre l’alinéa 3 du paragraphe 78 du dispositif.

Je pense également, à supposer là encore que la Belgique ait manqué à
une obligation internationale, que la constatation de ce manquement
dans l'arrêt suffisait à réparer le préjudice moral subi par le Congo.
Même si un acte constituant une violation avait été commis, ce que je ne
crois pas (il s'agissait de l'émission par un juge belge d'un mandat d'arrêt
ne contrevenant pas au droit international coutumier et n'ayant en outre
jamais été exécuté), cet acte serait insignifiant en comparaison de la viola-
tion, par le Congo, de l'obligation qui est la sienne aux termes de l’ar-
ticle 146 de la quatrième convention de Genève (à savoir enquêter sur les
crimes de guerre et les crimes contre l'humanité commis sur son territoire,
en vue d’en poursuivre les auteurs). Le Congo n'avait pas «les mains
propres» lorsqu'il s’est présenté devant la Cour !*’ i

internationale de Jus-
tice, et sa requête aurait dû être rejetée. De minimis non curat lex",

VI. REMARQUES FINALES

85. Pour les raisons exposées dans la présente opinion, j'estime que la
Cour internationale de Justice a eu tort de dire qu'une règle de droit
international coutumier confère, vis-à-vis d’Etats tiers, une immunité
pénale aux ministres des affaires étrangères en exercice soupçonnés d’avoir
commis des crimes de guerre et des crimes contre l’humanité. Le droit
international coutumier ne prévoit rien de tel. La Cour n'a pas recherché
le juste milieu qui importait tant en l'espèce. En adoptant une approche
minimaliste et formaliste, elle a privilégié de facto l'intérêt des Etats, qui
est de favoriser la conduite de relations internationales, au détriment de
l'intérêt de la communauté internationale, qui est d'assurer l'application
du principe selon lequel les dignitaires d'Etat soupçonnés de crimes de
guerre et de crimes contre l’humanité sont tenus de rendre compte de
leurs actes sur le plan international.

86. La loi belge de 1993/1999 va peut-être trop loin et il serait proba-
blement sage, d’un point de vue politique, de prévoir des exceptions de
procédure en faveur des étrangers ou de restreindre l'exercice de la com-
pétence universelle. Il se peut que la Belgique fasse preuve de naïveté en

157 Voir ci-dessus. par. 35.
'S8 Ce concept n'est pas égal au «de minimis non curat praetor» en droit continental.
Voir, sur de minimis non curat lex, Black's Law Dictionary.

186
186 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

cherchant à se placer à l'avant-garde de la répression des crimes de droit
international et en défendant l’idée que, à défaut d'intervention de l'Etat
territorial, il appartient aux Etats tiers d'ouvrir aux victimes des voies de
droit. La Belgique a peut-être tort, d’un point de vue politique, de vouloir
transposer l'idée de simulacre de procès (statut de Rome portant création
de la Cour pénale internationale — principe de complémentarité (art. 17))
à des situations régies par le principe «aut dedere aut judicare » !*°. Tou-
tefois, la question pour la Cour n’est pas de savoir si la Belgique fait
preuve de naïveté ou de sagesse politique, ni même si la courtoisie mter-
nationale exigerait une application plus stricte de la compétence univer-
selle ou davantage de respect pour les dignitaires étrangers. La question
était de savoir si la Belgique avait méconnu une obligation en vertu du
droit international à ne pas décerner et faire circuler un mandat d'arrêt
pour crimes de guerre et crimes contre l'humanité contre un ministre des
affaires étrangères en fonction.

87. Peut-être cet arrêt vise-t-il, de manière implicite, à éviter d'ouvrir la
voie aux abus et au chaos, la Cour craignant que les Etats n'invoquent
sans cesse la compétence universelle pour engager des poursuites abusives
contre les ministres des affaires étrangères en exercice d’autres Etats,
paralysant ainsi le fonctionnement de ces derniers. L’argument de la
«monstrueuse cacophonie» \S était très présent dans le mémoire et les
plaidoiries du Congo. Il peut se résumer ainsi: si les Etats engageaient des
poursuites contre les membres de gouvernements étrangers sans égard
pour les immunités qui leur sont reconnues, la situation ne tarderait pas
à devenir chaotique; de même, si les Etats invoquaient de manière
outrancière la compétence universelle en l'absence d'un quelconque lien
avec leur ordre juridique interne, des tensions politiques pourraient naître
sur le plan international.

Dans la présente affaire, aucune allégation d'abus de procédure n’a été
portée à l’encontre de la Belgique. La procédure pénale engagée contre
M. Yerodia n'était ni inconséquente, ni abusive. Le mandat a été émis
après deux ans d'instruction pénale et nul n’a accusé le juge d'instruction
qui l’a décerné d’avoir fondé sa décision sur des faits erronés. L’accusa-
tion selon laquelle la Belgique aurait appliqué sa loi sur les crimes de
guerre de manière insultante et discriminatoire à l'encontre d’un ministre
des affaires étrangères congolais était manifestement mal fondée. La Bel-
gique souhaite — à tort ou à raison —- se faire le bras de la communauté
internationale en permettant aux étrangers de porter plainte contre de
graves violations des droits de l’homme dont ils ont été victimes à l’étran-
ger. Depuis la tristement célèbre affaire Dutroux (une affaire de sévices
sur enfants qui a canalisé l'attention des médias à la fin des années
quatre-vingt-dix), la Belgique a amendé ses lois afin d'accorder davan-

'S9 Voir ci-dessus, par. 37.

160 J. Verhoeven. «M. Pinochet, la coutume internationale et la compétence uni-
verselle », Journal des tribunaux, 1999, p. 315; J. Verhoeven, « Vers un ordre répressif uni-
versel? Quelques observations», Annuaire français de droit international, 1999, p. 55.

187
187 MANDAT D’ARRET (OP. DISS. VAN DEN WYNGAERT)

tage de droits procéduraux aux victimes, que celles-ci soient belges ou
étrangères. Ce faisant, la Belgique a également ouvert ses tribunaux
aux victimes portant plainte pour des crimes de guerre et des crimes
contre Phumanité commis à l'étranger. Cette nouvelle législation a été
appliquée non seulement dans le cas de M. Yerodia, mais également
dans le cadre d’affaires contre M. Pinochet, M. Sharon, M. Rafsandjani,
M. Hissène Habré, M. Fidel Castro, etc. Il serait donc faux d'affirmer
que la loi sur les crimes de guerre a été appliquée de manière discri-
minatoire à l’encontre d'un ressortissant congolais.

Il se peut, dans l’abstrait, que l'argument du chaos soit pertinent. Ce
risque existe peut-être, et la Cour aurait pu, de manière légitime, mettre
en garde contre ce risque dans son arrêt sans pour autant conclure qu'il
existe une règle de droit international coutumier reconnaissant l'immu-
nité aux ministres des affaires étrangères. Accorder des immunités aux
ministres des affaires étrangères pourrait, en revanche, ouvrir la voie à
d'autres sortes d’abus. Cela revient à accroître de manière extraordinaire
le nombre de personnes bénéficiant d’une immunité de juridiction inter-
nationale. De là à reconnaître des immunités aux autres membres de gou-
vernement, il n’y a qu’un pas: dans la société actuelle, tous les membres
de cabinet représentent leur pays dans diverses réunions. Si le ministre
des affaires étrangères a besoin d’immunités pour exercer ses fonctions,
pourquoi ne pas également les accorder aux autres membres du gouver-
nement? Certes, la Cour internationale de Justice ne déclare rien de tel,
mais cette conclusion ne s’impose-t-elle pas d'elle-même lorsque la Cour
conclut que les ministres des affaires étrangères sont des personnes pro-
tégées? La raison pour laquelle la Cour assimile les ministres des affaires
étrangères aux agents diplomatiques et aux chefs d'Etat, qui est au cœur
de son raisonnement, est également valable s'agissant des autres ministres
qui représentent officiellement l'Etat, par exemple les ministres de l’édu-
cation qui assistent aux conférences de l'Unesco à New York ou tout
autre ministre recevant le titre de docteur honoris causa à l'étranger. Des
gouvernements pourraient, à leur escient, nommer à des postes ministé-
riels des personnes soupçonnées d'avoir commis de graves violations des
droits de l’homme afin de les mettre à l'abri de poursuites à l'étranger. Il
se peut que la Cour internationale de Justice, en essayant de refermer une
boîte de Pandore par crainte du chaos et des abus, en ait ouvert une
autre, avec le risque de conférer l’immunité, et donc l'impunité de facto,
à un nombre croissant de représentants de gouvernement.

{ Signé) Christine VAN DEN WYNGAERT.

188
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070940-3

 

 
